


EXHIBIT 10.14

 

SUBLEASE

 

THIS SUBLEASE is made as of January 28, 2000 (“Sublease”) between MCGHAN MEDICAL
CORPORATION, a California corporation having an address at 700 Ward Drive, Santa
Barbara, California 93111 (“McGhan”), and AGILITY COMMUNICATIONS, INC., a
Delaware Corporation having an address at 5385 Hollister Avenue, Santa Barbara,
California 93111 (“Agility”).

 

W-I-T-N-E-S-S-E-T-H:

 

WHEREAS, Pine Avenue Associates, a California limited partnership (“PAA”), a
lessor, and McGhan, as lessee, entered into that certain Lease, dated July 1,
1994 (as amended by First Amendment to Lease dated November 15, 1999, the “Prime
Lease”, a true copy of which [but from which the financial provisions have been
redacted] is annexed hereto as Exhibit “A” and made a part hereof) of certain
premises comprising approximately 50,897 sq. ft. of space (the “McGhan
Premises”) located at 600 Pine Avenue, Goleta, California (the “Building”); and

 

WHEREAS, Agility wishes to sublease from McGhan, and McGhan wishes to sublease
to Agility, a portion of the McGhan Premises, all on and subject to the terms
and conditions set forth herein.

 

NOW, THEREFORE, for and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, McGhan and Agility hereby agree as follows:

 

1.             Demise and Premises.        McGhan hereby leases to Agility and
Agility hereby leases from McGhan approximately gross 13,050 sq.ft. of space,
comprising a portion of the McGhan Premises and located on the second floor of
the Building (the “Premises”, and including Agility’s pro-rata share of the
first-floor common areas), all as shown on Exhibit “B” annexed hereto.

 

CONFIDENTIAL

[SEAL OF McGHAN MEDICAL CORPORATION

PROPRIETARY INFORMATION]

 

--------------------------------------------------------------------------------


 

2.             Term:

 

2.1          The term of this Sublease (the “Term”) shall commence on April 15,
2000 (the “Commencement Date”) and shall continue for six (6) years and three
and one half (3.5) months, , ending on July 31, 2006, unless sooner terminated
in accordance herewith.

 

2.2          In the event that McGhan shall not have delivered possession of the
Premises to Agility on or before April 30, 2000, Agility may terminate this
Sublease by notice (“Agility’s Termination Notice”) delivered to McGhan not
later than May 5, 2000, and Agility’s Termination Notice shall be effective as
of the date of delivery; provided, however, that in the event that Agility shall
timely deliver Tenant’s Termination Notice to McGhan but McGhan shall, on or
before May 20, 2000, deliver the Premises to Agility, Tenant’s Termination
Notice shall be void and of no force or effect whatever and the Term shall
continue as provided in Section 2.1.

 

2.3          The provisions of Section 2.2 shall not apply to the demise of the
machine shop and clean room as provided in
Section 25 hereof, which shall be delivered to Agility when possible and not
necessarily by the Commencement Date.

 

3.             Base Rent:

 

3.1          Base rent (“Base Rent”) for the first year of the Term shall be due
in the amount of Two Hundred Nineteen Thousand Two Hundred Forty ($219,240.00)
Dollars, payable in equal monthly installments of Eighteen Thousand Two Hundred
Seventy ($18,270.00) Dollars.

 

3.2          Base Rent for each subsequent year of the Term shall be the Base
Rent for the previous year of the Term, adjusted upward, however, by (a)
dividing such amount by the Consumer Price Index, All Urban Consumers, Western
City Average, All Items (1982-84 = 100) published by the Bureau of Labor
Statistics of the U.S. Department of Labor (“CPI”) for January of the prior
calendar year, and (b) multiplying the quotient thereof by the CPI for January
of the then-current calendar year.  Notwithstanding the foregoing, in no event
shall any annual adjustment of Base Rent be less than an increase of two (2%)
percent or more than an increase of six (6%) percent over the prior year’s Base
Rent.

 

2

--------------------------------------------------------------------------------


 

3.3.                            If the CPI ceases to use “1982-1984 as 100” as
the basis of calculation, or if a material change is made in the term or number
of items contained in the CPI, or if the CPI is altered, modified, converted or
revised in any other material way, then the CPI shall be adjusted to the figure
that would have been arrived at had the change in the manner of computing the
CPI in effect at the date of this Sublease had not been altered.  If the CPI
shall no longer be published, then any substitute or successor index publish by
the Bureau of Labor Statistics of the U.S. Department of Labor or any other
governmental agency of the United States, and similarly adjusted as provided
above, shall be used.  If the CPI (or a successor or substitute index similarly
adjusted) is not available, a reliable governmental or other reputable
publication reasonably selected by McGhan and evaluating the information
theretofore used in determining the CPI shall be used for escalations of Base
Rent.

 

3.4          Agility shall pay Base Rent to McGhan without deduction or setoff
of any kind on the first day of each and every month of the Term, in advance, at
the above address (or such other place as McGhan may designate from time to
time).  Any Base Rent or additional rentals and all other sums payable by
Agility to McGhan hereunder not received by McGhan within five (5) days after
the due date set forth herein shall be subject to a late charge of ten (10%)
percent of the amount thereof. In addition, any Base Rent or additional rentals
and all other sums payable by Agility to McGhan hereunder not received by Mcghan
within ten (10) days after the due date set forth herein shall be subject to an
additional late charge of five (5%) percent of the amount thereof.  Agility's
failure to pay any such late charge shall constitute a default under this
Sublease.

 

3.5          Agility shall, concurrently with its execution of this Sublease and
its delivery to McGhan, deliver to McGhan the sum of Twenty-Seven Thousand Four
Hundred Five ($27,405) Dollars to be applied as Base Rent for the period April
15 through May 31, 2000.

 

4.             Security Deposit: Concurrently with the execution of this
Sublease and in addition to the first month’s Base Rent to be paid pursuant to
Section 3.5 hereof, Agility shall deliver to McGhan the sum of Eighteen Thousand
Two Hundred Seventy ($18,270.00) Dollars as security for the performance by
Agility of every covenant and condition of this Sublease.  Such deposit may be
co-mingled with other funds of McGhan and shall bear no interest.  If Agility
shall default with

 

3

--------------------------------------------------------------------------------


 

respect to any convenant or condition of this Sublease beyond any applicable
notice and cure period, inculding but not limited to the payment of rent,
additional rent and any late charges, McGhan may apply the whole or any part of
such security deposit to the payment of any sum in default or any sum which
McGhan may be required to spend by reason of Agility’s default.  In the case of
every such use, application or retention, Agility shall, on demand, reimburse to
McGhan within ten (10) days the sum so used, applied or retained which shall be
added to the security deposit so that the same shall be replenished to its
former amount.  Should Agility comply with all of the covenants and conditions
of this Sublease, the security deposit or any balance thereof that has not been
applied shall be returned to Agility at the expriation of the Term.  In the
event that McGhan shall sell assign its interest in this Sublease and transfer
the securty deposit to the new owner thereof, McGhan shall be absolutely
released from any liability for the security deposit.

 

5.             Possession On Commencement Date: McGhan shall use due diligence
and commercially reasonable efforts to give possession as nearly as possible at
the beginning of the Term.  It is understood that if McGhan shall be unable to
give Agility occupancy of the Premises at the time above provided, McGhan shall
not be liable for damages to the Agility therefor, but during the period Agility
shall be unable to occupy the Premises, the Base Rent and additional rents
therefor shall be abated and at the option of McGhan the Term may be extended to
the full original Term recited in Section 2 herein, and the Commencement Date of
this Sublease, ending date and option dates (if any) shall be modified in
accordance therewith, subject, however, to the ending date of the Prime Lease
term.  Should Agility occupy the Premises prior to the Commencement Date of the
Term, all terms of this Sublease shall then and there go into effect and the
rental and any other rental or additonal charges shall commence (and shall be
pro rated if necessary) as of the date of such prior occupancy.

 

6.             Use of Premises: Agility warrants and represents to McGhan that
the Premises shall be used and occupied only for the purpose of general office
and research and development purposes only and for no other purpose.  Agility
shall not use the Premises for any other purpose without first having secured
the written consent of McGhan and PAA.  Agility shall occupy the Premises,
conduct its business and control its agents, employees, invitees and visitors in
such a way

 

4

--------------------------------------------------------------------------------


 

as is lawful, reputable and will not create any nuisance or otherwise interfere
with, annoy or disturb McGhan or other surrounding tenants.  Agility shall not
commit, or suffer to be committed any waste on the Premises or use the Premises
for any auctions, liquidation or going out of business sales.  Nor shall Agility
use the Premises for storage or processing of any toxic or hazardous materials,
pesticides, solvents, flammable products or any “red label” merchandise without
McGhan’s written consent in each instance.

 

7.             Insurance and Indemnity: The terms and conditions of Section 7 of
the Prime Lease are hereby incorporated by reference, except that the word
“Lessee” contained therein shall be deemed to mean “Agility”, the word “Lessor”
contained therein shall be deemed to read “McGhan and PAA” and the number
“$1,000,000” in Section 7.1 of the Prime Lease shall be deemed to read
“$3,000,000.00”.

 

8.             Taxes and Maintenance: The terms and conditions of Sections 3.2
and 3.4 of the Prime Lease are hereby incorporated by reference, except that the
word "Lessee" contained therein shall be deemed to mean “Agility” and the word
“Lessor” contained therein shall be deemed to read “McGhan”, and the terms and
conditions of Section 6 of the Prime Lease are hereby incorporated by reference,
except that the word “Lessee” contained therein shall be deemed to mean
“Agility”, the word "Lessor" contained in Section 6.1 therein shall be deemed to
read “PAA” and the word “Lessor” contained in Section 6.2 therein shall be
deemed to read “McGhan”.

 

9.             Utilities: The terms and conditions of Section 10 of the Prime
Lease are hereby incorporated by reference, except that the word “Lessee”
contained therein shall be deemed to mean “Agility” and the word “Lessor”
contained therein shall be deemed to read “McGhan”.

 

10.          Janitorial Service:  Agility shall be responsible for contracting
for and providing its own janitorial service, and McGhan shall no obligation
whatever to provide or pay for any such service.

 

5

--------------------------------------------------------------------------------


 

11.          Parking:  The terms and conditions of Section 16 of the Prime Lease
are hereby incorporated by reference, except that (a) the word “Lessee”
contained therein shall be deemed to mean “Agility” and the word “Lessor”
contained therein shall be deemed to read “PAA”, and (b) the words “ the number
of parking spaces shown in Item 10 of the Basic Lease Provisions” shall be
deemed to be deleted and the words “45 nonexclusive parking spaces” substituted
therefor.

 

12.          Net Sublease:  This Sublease is intended and understood to be a
“pure net” sublease, pursuant to which Agility shall be responsible for all
maintenance, repairs and upkeep of the premises and for the payment of all
occupancy costs, including without limitation Agility’s pro rata share of taxes,
assessments and insurance.  The Base Rent and additional rents (including
without limitation all operating costs) reserved herein is intended to be
absolutely net to McGhan without abatement, deduction or setoff of any kind. 
Under no circumstances or conditions, whether now existing or hereafter arising,
or whether beyond the contemplation of the parties, shall McGhan be expected or
required to make any payment of any kind whatsoever or to be under any other
obligation or liability hereunder.  Notwithstanding anything to the contrary
contained herein, Agility shall not be required to pay any additional rent or
perform any obligation that is (a) fairly allocable to any period of time prior
to the Commencement Date or following the expiration of the Term or (b) payable
as a result of a late payment by McGhan or its default (beyond applicable notice
and cure periods) under the Prime Lease unless such late payment or default
relates to Agility’s late payment or default hereunder.

 

13.          “As Is” Condition of the Premises:

 

13.1        Agility acknowledges that it is subleasing the Premises in
absolutely “as is” condition, with all its faults and without any representation
or warranty of any kind whatsoever about the condition of the Premises, the
parking and common areas, the Building or any of the systems contained therein,
except that McGhan shall deliver the Premises in its current condition as of the
date of this Sublease is mutually executed and delivered, in “broom clean”
condition, subject, however, to ordinary wear and tear and insured casualty. 
Agility further acknowledges that in connection with any improvements or
alterations that it wishes to perform on the Premises, Agility shall be

 

6

--------------------------------------------------------------------------------


 

required to obtain the consent of PAA as provided in Section 6.3 of the Prime
Lease.

 

13.2        Notwithstanding the provisions of Section 13.1 hereof, McGhan, and
not Agility, will be responsible for paying for any “capital costs” of HVAC
replacements in the Premises during the Term, provided, however, that such
replacements are not requested as a result of any damage or destruction caused
by Agility or its personnel or contractors.  For the purpose of this Section
13.2, “capital costs” shall mean the reasonable parts and labor cost of
replacement of a compressor, cooling coil, cooling condenser or heat exchanger
of a heating or air conditioning unit serving the Premises.

 

14.          PAA’s Consent Rights:

 

14.1        This Sublease is subject to PAA’s rights concerning consents to
subleases of all or any part of the McGhan Premises contained in Section 11 of
the Prime Lease, and McGhan makes no representation or warranty concerning
whether or not PAA will consent to this Sublease. McGhan will make the request
for PAA's consent as provides in Section 11.1 of the Prime Lease as soon as
possible after Agility provided to McGhan the information concerning Agility
described in Section 11.1 of the Prime Lease, and Agility shall provide all such
information to McGhan within ten (10) days of the date hereof.

 

14.2        The form of consent shall provide, among other things, (a) an
agreement by PAA that the waiver of subrogation set forth in Section 17.20 of
the Prime Lease shall also apply as between Agility and PAA; (b) Agility,
without McGhan’s or PAA’s prior written consent (but upon ten [ten] days’ notice
to McGhan and PAA), may assign the Sublease to (i) a corporation controlling,
controlled by or under common control with Agility; (ii) by operation of law to
any party with whom Agility shall merge (provided that the merged entity’s net
worth is equal to or greater than the net worth of Agility at the time of the
transfer) or (iii) a purchaser of all or substantially all of Agility’s assets,
provided that the purchaser’s net worth is equal to or greater than the net
worth of Agility’s at the time of transfer; (c) a sale of all of Agility’s
capital stock shall not be deemed an assignment, subletting or other transfer of
the Sublease, provided, however, that the purchaser’s a provided, combined net
worth after such transaction shall be at least that of Agility prior to such
transaction; and (d) a

 

7

--------------------------------------------------------------------------------


 

transfer of Agility’s stock on a public exchange shall not, by itself,
constitute a change of control of Agility.

 

14.3        In the event that such consent is not obtained on or before February
15, 2000, then Agility may terminate this Sublease by notice to McGhan given not
later than February 22, 2000.

 

15.          Letter of Credit:

 

15.1        In addition to the cash security deposit, Agility shall deposit with
McGhan, upon the mutual execution and delivery of this Sublease, a clean,
irrevocable letter of credit issued by an FDIC-insured bank in Santa Barbara,
California reasonably acceptable to McGhan (and McGhan hereby confirms that
Montecito Bank and Trust is acceptable to McGhan) in the amount of One Hundred
Twenty-Eight Thousand Four Hundred Twelve ($128,412.00) Dollars (which letter of
credit, together with any extensions or renewals thereof or substitutions
therefor, is hereinafter collectively referred to as the “Letter of Credit”). 
The Letter of Credit shall serve as additional security for the full and
punctual performance by Agility of all of the terms of this Sublease, and shall
permit McGhan to draw down the full amount or any portion or portions thereof
upon presentation of a sight draft therefor accompanied by a statement signed by
an officer of McGhan stating that (a) Agility is in default under the Sublease
(after notice and applicable cure periods, if any) and (b) that the amount being
drawn under the Letter of Credit is the amount due on account of Agility’s
default.  In the event that Agility shall default (beyond any applicable notice
and cure periods) in the performance of any of the terms of this Sublease,
including without limitation the payment of rent, McGhan may draw all or any
part of the amount outstanding under the Letter of Credit to the extent required
for the payment of any rent or for any sum which McGhan may expend or may be
required to expend by reason of Agility’s default under any term or terms of
this Sublease, including any damages or deficiency from the reletting the
premises, whether before or after reentry by McGhan .  In the case of every draw
on the Letter of Credit, Agility shall, on demand, either pay to McGhan the
amount drawn or increase the amount outstanding under the Letter of Credit by an
amount equalling the sum so drawn such that at all times during the Term of the
Sublease, the Letter of Credit shall remain outstanding in the amounts set forth
in Section 15.2.

 

8

--------------------------------------------------------------------------------


 

15.2        The letter of Credit shall by its terms remain outstanding for a
period of one (1) year, and shall by its terms provide that the Letter of Credit
shall be automatically renewed unless the issuing bank shall deliver notice to
McGhan, by certified mail, return receipt requested, not less than thirty (30)
days prior to the Letter of Credit’s expiration date, stating that the Letter of
Credit shall not be renewed.  Notwithstanding anything to the contrary contained
in this Section 15, (a) provided that Agility is not then in default hereunder
(beyond any applicable notice and cure period) at the commencement of the second
year of the Term, McGhan shall allow the amount of the Letter of Credit to be
reduced to Seventy-Five Thousand One Hundred Sixty ($75,160.00) Dollars, and (b)
provided that Agility is not then in default hereunder (beyond  any applicable
notice and cure period) at the commencement of the third year of the Term,
McGhan shall allow the amount of the Letter of Credit to be reduced to
Thirty-Seven Thousand Five Hundred Eighty ($37,580.00) Dollars.

 

15.3        In the Event that the issuing bank shall deliver notice to McGhan as
provided herein stating that the Letter of Credit shall not be renewed, then
unless Agility shall deliver to McGhan, not less than twenty (20) days prior to
the expiration of the Letter of Credit, a substitute letter of credit on the
same terms and conditions as are contained in the original Letter of Credit,
McGhan may draw upon the entire amount outstanding under the Letter of Credit.
In such event, McGhan shall hold and utilize such proceeds as a security deposit
to insure the full, complete and timely performance of Agility’s obligations
hereunder.

 

15.4        The Letter of Credit (if the same shall then be outstanding) shall
be returned to Agility after to expiration of this Sublease and the surrender of
the premises to McGhan in accordance with Agility’s surrender obligations
contained herein.  In the event of a sale of McGhan’s interest in this Sublease,
McGhan shall have the right to transfer the Letter of Credit or any other
security to the vendee and McGhan shall thereupon be released by Agility from
all liability for the return of the Letter of Credit or other security, and
Agility agrees to look solely to the new sublandlord for the return of the
Letter of Credit or other security.  The provisions of the preceding sentence
shall apply to every transfer or assignment made of the Letter of Credit or
other security to a new sublandlord.  Agility shall promptly and without charge
execute,

 

9

--------------------------------------------------------------------------------


 

acknowledge and deliver to McGhan whatever instruments McGhan may reasonably
request with respect to the transfer by McGhan of the Letter of Credit or other
security.  Agility shall not assign or encumber or attempt to assign or encumber
the Letter of Credit, cash or any other instrument or monies deposited with
McGhan as security, and neither McGhan nor its successors or assigns shall be
bound by any such assignment, encumbrance or attempted assignment or
encumbrance.

 

16.          Brokers: Agility represents and warrant to McGhan that except with
respect to CB Richard Ellis / Blair Hayes Commercial (representing McGhan) and
Pacifica Commercial Realty (representing Agility) (the “Brokers”), there are no
brokers or other parties entitled to any brokerage or leasing commissions or
finder’s fees in connection with this Sublease.  In reliance upon such
representation and warranty, McGhan agrees to pay a brokerage commission to the
Brokers in connection with this Sublease provided, however, that PAA shall
consent to this Sublease.  Agility agrees to indemnify, defend and hold McGhan
harmless from any and all costs, expenses, liabilities, claims and fees arising
out of any claim for any other brokerage commission or finder's fee claimed in
connection with this Sublease by any broker claiming under Agility.

 

17.          Incorporation of Prime Lease Terms by Reference:

 

17.1        Except as otherwise provided herein, this Sublease is subject to,
and Agility accepts this Sublease subject to, all of the terms and conditions
contained in the Prime Lease and the matters to which the Prime Lease is subject
and subordinate, all of which are hereby incorporated by reference, except that
the term “Lessor” set forth therein shall be deemed to mean “McGhan”, the term
“Lessee” set forth therein shall be deemed to mean “Agility” and the term
“Premises” forth therein shall be deemed to mean the term “Premises” as defined
herein.  This Sublease shall also be subject to, and Agility hereby accepts this
Sublease as subject to, any and all amendments to the Prime Lease hereafter made
between PAA and McGhan, provided, however, that such amendments do not
materially adversely affect Agility’s rights hereunder.

 

10

--------------------------------------------------------------------------------


 

17.2        Agility agrees to perform, observe and be bound by each and every
covenant, condition and provision of the Prime Lease (including without
limitation the exhibits thereto) respecting the Premises, and Agility shall not
do or cause to be done or suffer or permit any act or thing to be done which
might cause the Prime Lease or the rights of McGhan as tenant under the Prime
Lease to be cancelled, terminated or forfeited or make McGhan liable for any
damages, claim or penalty as a result thereof, and Agility hereby agrees to
indemnify, defend and hold McGhan harmless from any such damages, claim or
penalty (including without limitation McGhan’s reasonable attorney’s fees and
costs incurred in connection therewith).

 

17.3        Not withstanding the provisions of Section 16.1 hereof, the “Basic
Lease Provisions” and Sections 2, 4, 3.1, 3.1.1, 12.4, 14, 15, 20 and 22 of the
Prime Lease, and the Guaranty to the Prime Lease (as well as all references to
the Guaranty in the Prime Lease), are hereby expressly excluded from
incorporation herein.

 

17.4        Notwithstanding the provisions of Section 16.1 hereof, the following
provisions of the Prime Lease are hereby incorporated by reference except that
the term “Lessor” contained therein shall be deemed to mean “PAA” and the term
“Lessee” contained therein shall be deemed to mean “Agility”:

 

17.4.1     Sections 8.1 through 8.5, and the term “this Lease” shall be deemed
to mean “this Prime Lease”, and the term “Lessor” contained in the last line of
Section 8.3(a) shall be deemed to mean “PAA” and McGhan”.

 

17.4.2     Sections 8.1 and 8.2, and the term “this Lease” shall be deemed to
mean “this Prime Lease”.

 

17.4.3     Section 15, and the term “this Lease” shall be deemed to mean “this
Prime Lease”

 

17.4.4     Section 18, and the term “this Lease” shall be deemed to mean “this
Prime Lease”

 

11

--------------------------------------------------------------------------------


 

17.5        Section 12 of the Prime Lease shall be incorporated by reference
except that the term “Lessor” set forth therein shall be deemed to mean
“McGhan”, the term “Lessee” set forth therein shall be deemed to mean “Agility”
and the term “Premises” forth therein shall be deemed to mean the term
“Premises” as defined herein, but “ten (10) days” therein shall be deemed to
mean “five (5) days” “thirty (30) days” therein shall be deemed to mean “twenty
(20) days”.

 

17.6        To McGhan’s best knowledge, (a) no Hazardous Material is present on
the Premises or the Building, the soil, surface water or groundwater thereof,
(b) there are no underground storage tanks present under the Building or the
land associated therewith, and (c) there is no action, proceeding or claim
pending or threatened regarding the Building concerning any Hazardous Material
or pursuant to any environmental law.

 

18.          Entire Agreement: This Sublease is the complete agreement between
McGhan and Agility concerning the Premises.  There are no oral agreements,
understanding, promises or representations between McGhan and Agility affecting
this Sublease.  All prior negotiations and understandings, if any, between the
parties hereto with respect to the Premises shall be of no force or effect and
shall not be used to interpret this Sublease.  This Agreement may be executed in
several counterparts, each of which is deemed an original.  Such counterparts
shall constitute but one and the same instrument.

 

19.          McGhan’s Liability: Recourse by Agility for any claim against
McGhan (except for claims arising from McGhan’s willful misconduct) shall at all
times be limited to McGhan’s interest in the Premises, and Agility hereby waives
any right to assert any claims against any other interest of McGhan (except for
claims arising from McGhan's willful of misconduct) or of McGhan’s partners,
principals or stockholders.  The term “McGhan” as used in this Sublease, so far
as agreements on the part of McGhan to be performed are concerned, shall be
limited to mean the owner of the sublandlord’s interest in the Premises at the
time in question; in the event of any transfer of such interest (except for
transfers as security), the particular sublandlord named herein shall be
automatically freed and relieved from and after the date of such transfer of any
and all liability for acts then to be performed by the sublandlord hereunder.

 

12

--------------------------------------------------------------------------------


 

20.          No Waiver Governing Law: The rights and remedies of McGhan under
this Sublease, as well as those provided or accorded by law, shall be
cumulative, and none shall be exclusive of any other rights or remedies
hereunder or allowed by law.  A waiver by McGhan of any breach or breaches,
default or defaults of Agility hereunder shall not be deemed or construed to be
a continuing waiver of such breach or default nor as a waiver of or permission,
expressed or implied, for any subsequent breach or default, and it is agreed
that the acceptance by McGhan of any installment of rent subsequent to the date
the same should have been paid hereunder, shall in no manner alter or affect the
covenant and obligation of Agility to pay subsequent installments of rent
promptly upon the due date thereof.  No receipt of money by McGhan after the
termination in any way of this Sublease shall reinstate, continue or extend the
Term.  This Sublease shall be governed by and construed under the local law of
the State of California.

 

21.          Notices: All notices given by Agility to McGhan shall be made and
all rent and other payments required to be made by Agility shall be payable to
McGhan at the address set forth on the first page of this Sublease.  All notices
from McGhan to Agility shall be given to Agility at the Premises or at any other
address within the United States as Agility may specify from time to time by
written notice.  Any notice or document required or permitted to be delivered
under this Sublease shall be given in writing and shall be deemed to be
delivered (whether or not actually received) when deposited in the United States
Mail, postage prepaid, certified mail, return receipt requested, addressed to
the parties at their respective addresses (Agility’s address shall be the
address of the Premises).  Time shall be of the essence as to all notices to be
given hereunder.

 

22.          Severability, Counterparts:  If any provision of this Sublease or
any term, paragraph, sentence, clause, phrase or word appearing herein shall be
judicially or administratively held invalid or unenforceable for any reason,
such holding shall not be deemed to affect, alter, modify or impair in any
manner any other provision, term, paragraph, sentence, clause, phrase or word
appearing herein. This Sublease may be executed in several counterparts, each of
which is deemed an original.  Such counterparts shall constitute but one and the
same instrument.

 

13

--------------------------------------------------------------------------------


 

23.          Relationship with PAA: McGhan shall not, without Agility’s prior
written consent, terminate the Prime Lease or commit any act that would entitle
PAA to terminate the Prime Lease provided, however, that Agility shall timely
perform all of its obligations hereunder.  McGhan shall perform its obligations
under the Prime Lease to the extent that the same are not to be performed
directly by Agility.  At Agility’s written request, McGhan shall use good faith
efforts to cause PAA to perform PAA’s obligations under the Prime Lease,
including by requesting PAA’s performance under the Prime Lease and by
permitting Agility to commence a lawsuit (entirely at Agility’s expense, and
subject to Agility’s complete and unconditional indemnification of McGhan
against any liability in connection therewith, and further subject to McGhan’s
satisfactory review, by McGhan’s counsel and at Agility’s expense, of all
pleadings therein) against PAA.  Agility shall indemnify, defend and hold McGhan
harmless against any and all liability, costs (including without limitation
reasonable attorney’s fees and expenses) and claims arising in connection
therewith.

 

24.          Assignment of Sublease: Agility, without McGhan’s prior written
consent (but upon ten [ten] days’ notice to McGhan, my assign the Sublease to
(i) a corporation controlling, controlled by or under common control with
Agility; (ii) a purchaser of all or substantially all of Agility’s assets,
provided that the purchaser’s net worth after such transaction is equal to or
greater than the net worth of Agility at the time of the transfer, (iii) a
purchaser of all of Agility’s stock, provided, however, that the purchaser's and
Agility’s combined net worth  shall be, after such transaction, at least that of
Agility prior to such transaction; or (iv) by operation of law to any party with
whom Agility shall merge (provided that the merged entity’s net worth is equal
to or greater than the net worth of Agility at the time of the transfer).  A
transfer of Agility’s stock on a public exchange shall not, by itself,
constitute a change of control of Agility and shall not require McGhan’s
consent.

 

25.          Demise of Machine Shop and Clean Room: Notwithstanding anything to
the contrary contained herein, the Premises shall include the existing machine
shop and “clean room” (each as shown on Exhibit “C” annexed hereto), effective
as of the date of McGhan’s notice to Agility stating that McGhan has vacated the
machine shop and the “clean room”, and the square footage of the Premises shall
be increased, in the aggregate, by 8,194 sq. ft. for the machine shop and

 

14

--------------------------------------------------------------------------------


 

the “clean room”.  Base Rent during the first year of the Term shall be
increased by $1.40 per sq. ft. per month (plus the additional pro-rata share of
“net” charges hereunder) for such additional space, in each case commencing on
the date of the notice provided above, and thereafter the Base Rent for such
additions to the Premises shall be subject to annual adjustment (together with
the balance of the Premises) at the time and otherwise as provided in Section
3.2 hereof.  The machine shop may be utilized as a machine shop or for the uses
provided in Section 6 hereof, and the clean room may be utilized as a clean room
or for the uses provided in Section 6 hereof.

 

IN WITNESS WHEREOF, McGhan and Agility have each caused to be subscribed their
names as of the date first above written.  This Sublease has been executed in
four counterpart originals.

 

MCGHAN MEDICAL CORPORATION

 

By:

/s/ C.S. Eschbach, 2/3/00, PRESIDENT & CEO

 

AGILITY COMMUNICATIONS, INC.

 

By:

/s/ Kathy J. Odell

 

Title: Vice President, Enterprise Services

******************************

 

Table of Exhibits

 

Exhibit A

Redacted Prime Lease

Exhibit B

Floor Plan of the Premises

Exhibit C

Floor Plan of the Machine Shop and Clean Room

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Net, Net, Net

 

LEASE

 

THIS LEASE dated July 1, 1994, for  reference purposes only is made between
Lessor and Lessee named below, effective on the later of the dates set forth
under their respective signatures.

 

Basic Lease Provisions

 

1.

 

Premises: As depicted on Exhibit A.

 

 

 

 

 

 

 

Building Name:

None

 

 

 

 

 

 

 

 

Premises Address:

600 Pine Avenue, Goleta, CA

 

Floor:

      1st and 2nd

 

 

 

 

 

 

2.

 

Leased  Area:

57,897

 

Square Feet

 

 

 

 

 

3.

 

Lessee’s Percentages:

Building

100%

 

Common Area 

100%

 

 

 

 

 

 

 

 

4.

 

Initial Annual Rent:

 

 

 

 

(Per Square Foot)

 

 

 

 

 

 

 

 

 

 

5.

 

Monthly Rental Installments:

 

  (   

 

 

Per Square Foot)

 

 

 

 

 

6.

 

Term:

 Twelve

 

Years and

0

 

Months

 

 

 

 

 

7.

 

Target Commencement Date:

September 1, 1994, or sooner upon 5 days advance

 

 

 

 

 

written notice from Lessor.

 

 

 

 

 

 

 

 

Termination Date:

 

July 31, 2006

 

 

 

 

 

 

8.

 

Secutiy Deposit:

 

 

 

 

 

 

 

9.

 

Broker(s):

Blair-Haves and Boaver-Free

 

 

 

 

 

 

10.

 

Parking Spaces Provided:

  187

 

(Not To Be Separately Indentified)

 

 

 

 

 

11.

 

Address for Payments and Notices: (if different from below)

 

 

 

 

 

12.

 

Submission of this instrument for examination or signature by Lessee does not
constitute a reservation of or option for space and it is not effective as a
lease or otherwise until execution by both Lessee and Lessor.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease, consisting of
the forgoing Basic Lease Provisions, Articles 1 through 22 which follow, as of
the date first above written.

 

LESSOR

LESSOR

 

 

PINE AVENUE ASSOCIATES, LTD.

McGHAN MEDICAL CORPORATION

a California Limited Partnership

 

130 Cremona Drive, Suite D

Address:

5540 Ekwill Street

Goleta, CA 93117-3075

 

Santa Barbara, CA 93111

 

 

By:

/s/ Jeffrey C. Bermant

 

By:

/s/ Jim McGhan

 

 

Jeffrey C. Bermant
General Partner

 

 

Jim McGhan,
President

 

 

 

 

 

 

 

Date:

 6/30/94

 

Date:

 6/30/94

 

 

 

 

 

MEMORANDUM:

 

 

 

Actual Commencement Date:

 

 

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE

 

Basic Lease Provisions

 

Table of Contents

 

1.

Lease of Premises

2.

Term

3.

Rent

4.

Security Deposit

5.

Use

6.

Maintenance, Repairs and Alterations

7.

Insurance: Indemnity

8.

Damage or Destruction

9.

Personal Property Taxes

10.

Utilities

11.

Assignment and Subletting

12.

Defaults: Remedies

13.

Condemnation or Restriction on Use

14.

Brokers

15.

Lessor’s Liability

16.

Parking

17.

General Provisions

 

 

17.1

Estoppel Certificate

 

17.2

Severability

 

17.3

Time of Essence

 

17.4

Captions

 

17.5

Notices

 

17.6

Waivers

 

17.7

Holding Over

 

17.8

Cumulative Remedies

 

17.9

Inurement

 

17.10

Choice of Law

 

17.11

Subordination

 

17.12

Attorney’s Fees

 

17.13

Lessor’s Access

 

17.14

Corporate Authority

 

17.15

Surrender or Cancellation

 

17.16

Entire Agreement

 

17.17

Signs

 

17.18

Gender; Number

 

17.19

Memorandum of Lease

 

17.20

Waiver of Subrogation

 

17.21

Confidentiality of Lease

 

17.22

Quiet Enjoyment

 

17.23

Material Storage Restrictions

 

17.24

No Agency

 

17.25

Force Majeure

 

17.26

Meaning

 

18.

Adjacent Construction

19.

Acceptance of Premises

20.

Equipment Allowance

21.

Hazardous Substances

22.

Addenda

 

 

Exhibit A Floor Plans

Exhibit B Site Plan

Exhibit C Rules and Regulations

 

 

ii

--------------------------------------------------------------------------------


 

1.             LEASE OF PREMISES

 

Lessor hereby leases to Lessee and Lessee leases from Lessor for the term, at
the rental, and upon all of the conditions set forth in this Lease, the
Premises, identified in Item 1 of the Basic Lease Provisions,  together with the
nonexclusive use, in common with Lessor and other tenants of the Building(s) and
their respective invitees, of common areas in or about the Building and the
parking garage (if any) or parking areas adjoining the Building.  The
approximate anticipated configuration of 600 Pine Avenue and the location of the
Building(s), Premises and associated common and parking areas is indicated on
Exhibit “B”.  The size, location and function of the buildings and related
structures depicted here are approximate.  The configuration of the development,
the design,  size, function and location of all other improvements, and the
identity and location of other tenants to the extent depicted are subject to
change without notice for any reason deemed sufficient by the owner.  Lessor
reserves the right to alter the configuration of 600 Pine Avenue to construct
additional improvements thereon, to withdraw areas therefrom from time to time
and alter the configuration of ther associated common and parking areas,
provided that the number of parking spaces intended for Lessee’s use shall not
thereby be materially diminished and provided that Lessee’s access to Premises
will not thereby be affected.

 

2.             TERM

 

2.1          Commencement of Term

 

(a)           The term of the Lease shall be as shown in Item 6 of the Basic
Lease Provisions, commencing on the Commencement Date, which Lessor and Lessee
expect to be the Target Commencement date as shown in Item 7 of the Basic Lease
Provisions but which may be such other date as herein provided, and ending on
the Termination Date unless sooner terminated pursuant to any provision hereof.

 

(b)           Notwithstanding the foregoing, the term of this Lease and the
payment of rent shall commence upon delivery of possession of the Premises. 
Delivery of possession of the Premises shall occur upon 5 days advance written
tender of same by Lessor.

 

(c)           If delivery of possession occurs prior to the Target Commencement
Date, the term of this Lease shall commence on such date of delivery of
possession, but the Termination Date shall not be advanced.

 

2.2          Delay in Commencement.  Notwithstanding the Target Commencement
Date, if for any reason Lessor cannot deliver possession of the Premises to
Lessee on or before said date, Lessor shall not be subject to any liability
therefor, nor shall such failure affect the validity of this Lease or the
obligations of Lessee hereunder or extend the term hereof provided, however,
that if Lessor shall not have delivered possession of the Premises within seven
(7) months after the Target Commencement Date, Lesseee may, at Lessee’s option
by notice in writing to Lessor within ten (10) days thereafter, cancel this
Lease, in which event the parties shall be discharged from all obligations
hereunder.

 

2.3          Option and Right of Notification.  Lessor hereby grants the Lessee
the right to renew this Lease for two successive periods of five (5) years, upon
the same terms, covenants and conditions as are provided in this Lease.

 

Lessee shall give notice to Lessor in writing of Lessee’s election to exercise
such option no less than six (6) months prior to the expiration of the term. 
Lessee shall not be entitled to exercise the option if, at the time of such
exercise, Lessee is in default of any provision of this Lease.

 

The annual rent for the first year of the option period, including the
commencement thereof, shall be adjusted as of the commencement of said period,
and as of the expiration of each full or partial calendar year of the option
term (the “Adjustment Date”) to reflect any change in the United States
Department of Labor, Bureau of Labor Statistics, Consumer Price Index, Subgroup
“All Items”, entitled “Consumer Price Index, Urban Wage Earners and Clerical
Workers (Revised Series), L.A.- Anaheim - Riverside Average (1982-84 - 100).”
The index for said subgroup applicable for the month of December (or the month
preceding the Commencement Date for the first full or partial calendar year of
the lease term) preceding each adjustment date shall be considered the “base”
and the annual rent following each adjustment date shall be computed by
adjusting the annual rent payable for the preceding calendar year thereof by the
percentage change in the index as of the adjustment date over the “base”;
provided, however, in no event shall the rent payable for any year be less than
the rent payable for the preceding period on account of the adjustment pursuant
to this Section 2.3, notwithstanding the fact that the index may, as of some
adjustment date, be less than the “base”.  If as of any adjustment date there
shall not exist the Consumer Price Index in the same format as set forth above,
the parties shall substitute any official index published by the Bureau of Labor
Statistics

 

1

--------------------------------------------------------------------------------


 

or any successor or similar governmental agency as may than be in existence and
shall be most nearly equivalent thereto.  If the parties shall be unable to
agree upon a successor index, the parties shall refer the choice to arbitration
in accordance with the rules of the American Arbitration Association. The annual
rent adjustment for any year of the option period shall in no event be less than
two (2%) percent or greater than six (6%) percent per annum.

 

3.             Rent

 

3.1          Initial Annual Rent.  Lessee shall pay to Lessor as rent for the
Premises an Initial Annual Rent in the amount specified in Item 4 of the Basic
Lease Provisions in equal monthly installments in the amount specified in Item 5
of the Basic Lease provisions in advance on the first day of each month.

 

3.1.1       Rental Deposit.  Upon lease execution, Lessee shall deposit will
Lessor an amount equivalent to first month’s rent, in the sum of $49,212.45.

 

3.2          Additional Rent. Lessee shall reimburse Lessor, as additional rent,
in the manner and at the times provided, for Lessee’s proportionate share of all
Building Operating Expenses and Common Area Operating Expenses (as hereinafter
defined) incurred by Lessor.  Lessee’s proportionate share of such Building
Operating Expenses and Common Area Operating Expenses shall be based upon
Lessee’s Building Percentage in the case of Building Operating Expenses and upon
Lessee’s Common Area Percentage in the case of Common Area Operating Expenses,
all as defined herein.

 

3.3          All Rent due under this Lease shall be payable without deduction,
abatement or offset except as may be otherwise expressly provided in this Lease.

 

3.4          Definitions: For purpose of this Article 3:

 

(a)           Lessee’s Building percentage is a percentage calculated by
dividing the Leased Area of the Premises, as shown in Item 2 of the Basic Lease
Provisions, by the leasable area of the Building, and is stipulated to be as
shown in Item 3 of the Basic Lease Provisions.

 

(b)           Building Operating Expense shall mean the sum of all expenses
incurred by Lessor in connection with the operation, repair and maintenance of
the Building, including but not limited to heating and air conditioning;  all
real property taxes (as hereinafter defined) imposed upon or with respect to the
Building and related improvements (exclusive of the land underlying all such
improvements); all fire and extended coverage, earthquake, loss of rents,
vandalism, malicious mischief and other insurance covering the Building
(exclusive of public liability insurance) and losses suffered which fall below
the insurance deductible; utilities; materials and supplies; salaries, wages and
other expenses incurred with respect to the operation, repair and maintenance of
the Building; the cost of repainting the Building;  security and fire
protection, amortization of capital investments for improvements which are
designed to reduce operating costs, improve operations or comply with
governmental conservation or safety programs over such reasonable period as
Lessor shall determine [together with interest at five (5) percentage points
above the discount rate of the Federal Reserve Bank of San Francisco on the
unamortized amount] (on any such improvements to update operations or reduce
costs, Lessor will, upon request, reasonably justify such improvements to
Lessee); and an amount equal to fifteen (15%) of all such expenses to cover
Lessor’s  administrative and overhead expense.  Building Operating Expenses
attributable to the utilities and services furnished pursuant to Article 10
shall be apportioned among the tenants of the Building receiving such services
(excluding those tenants furnishing or paying for their own utilities and
janitorial services) based on the respective leased areas occupied by such
tenants.

 

(c)           Lessee’s Common Area Percentage is a percentage figure calculated
by the project architect by dividing the Leased Area of the Premises by the
average leasable area in all improvements, including the Building and other
buildings, shown on Exhibit “B” during such year as is initially stipulated to
be as shown in Item 3 of the Basic lease Provisions. Should the Building and/or
landscape area become a separate legal lot, or should additional improvements or
common area be added or deleted from Exhibit “B,” Lessor may, at its option,
calculate Lessee’s Common Area Percentage by comparing the common area
attributable to the Premises with the common area on such legal lot or otherwise
within Exhibit “B” as so revised.

 

(d)           Common Area Operating Expenses shall mean the sum of all expenses
incurred by Lessor in connection with the operation and maintenance of
driveways, landscaping, walkways, plazas, parking facilities, and perimeter
property, including, but not limited to: all real property taxes (as hereinafter
defined) imposed upon or with respect to the land included within Exhibit “B”;
all public liability insurance covering Exhibit “B”, and losses suffered which
fall below the insurance deductible; security and fire protection; salaries,
wages and other expenses incurred with respect to maintenance of the common
areas, gardening, landscaping, repaving, repainting and trash removal;
depreciation of equipment used in such maintenance; amortization of capital
investments for improvements which comply with governmental conservation or
safety programs over such reasonable period as Lessor shall determine (together
with interest at five (5) percentage points above the discount rate of the
Federal

 

2

--------------------------------------------------------------------------------


 

Reserve Bank of San Francisco on the unamortized amount); and an amount equal to
fifteen percent (15%) of all such expenses to cover Lessor’s administrative and
overhead expense. General overhead and depreciation of improvements shall not be
included in the expenses except as specifically set forth in the foregoing. Any
governmental surcharge, fee or assessment imposed with respect to the parking
facilities within Exhibit “B” shall, to the extent paid by Lessor and not passed
on to the users of said parking facilities, be included in Common Area Operating
Expenses.

 

(e)           Real Property Taxes shall mean all real and personal property
taxes and assessments incurred during any calendar year, including, but not
limited to: special and extraordinary assessments, water and sewer rates and
charges, occupancy taxes or similar taxes imposed on or with respect to the real
or personal property whether or not imposed on or measured by the rent payable
by Lessee, and other governmental levies and charges, general and special,
ordinary and extraordinary, unforeseen as well as foreseen, of any kind and
nature whatsoever relating to the real or personal property, and any gross
rental, license or business tax measured by or levied on rent payable or space
occupied. If, by law, any property taxes are payable, or may at the option of
the taxpayer be paid, in installments (whether or not interest shall accrue on
the unpaid balance of such property taxes), Lessor may, at Lessor’s option, pay
the same and, in such event, any accrued interest on the unpaid balance of such
property taxes shall be deemed to be Real Property Taxes as defined herein. Real
Property Taxes shall also include all expenses reasonably incurred  by Lessor in
seeking a reduction by the taxing authorities of Real Property Taxes applicable
to 600 Pine Avenue. Real Property Taxes shall not include any capital levy,
franchise, estate, inheritance, succession, gift or transfer tax of Lessor, or
any income, profits or excess profits tax, assessment, charge or levy upon the
income of Lessor; provided, however, that if at any time during the term of this
Lease under the laws of the United States or the State of California or any
political subdivision of either, a tax or excise on rents, space or other
aspects of real property, is levied or assessed against Lessor, the same shall
be deemed to be Real Property Taxes. If any such property taxes upon the income
of Lessor shall be imposed on a graduated scale, based upon Lessor’s aggregate
rental income, Real Property Taxes shall include only such portion of such
property taxes as would be payable if the rent payable with respect to the
Building and Common Areas were the only rental income of Lessor subject thereto.

 

3.5          Rent Adjustment for Consumer Price Index.  The annual rent shall be
adjusted as of the expiration of each full or partial calendar year of the lease
term (the “Adjustment Date”) to reflect any change in the United States
Department of Labor, Bureau of Labor Statistics, Consumer Price Index, Subgroup
“All Items”, entitled “Consumer Price Index, Urban Wage Earners and Clerical
Workers (Revised Series), L.A. - Anaheim - Riverside Average (1982-1984 = 100).”
The index for said subgroup applicable for the month of December (or the month
preceding the Commencement Date for the first full or partial calendar year of
the lease term) preceding each adjustment date shall be considered the “base”
and the annual rent following each adjustment date shall be computed by
adjusting the annual rent payable for the preceding calendar year thereof by the
percentage change In the index as of the adjustment date over the “base”;
provided, however, in no event shall the rent payable for any year be less than
the rent payable for the preceding period on account of the adjustment pursuant
to this Section 3.5, notwithstanding the fact that the index may, as of some
adjustment date, be less than the “base.” If as of any adjustment date there
shall not exist the Consumer Price Index in the same format as set forth above,
the parties shall substitute any official index published by the Bureau of Labor
Statistics or any successor or similar Governmental agency as may then be in
existence and shall be most nearly equivalent thereto. If the parties shall be
unable to agree upon a successor index, the parties shall refer the choice to
arbitration in accordance with the rules of the American Arbitration
Association.

 

The Annual Rent Adjustment for any year of the Initial term shall in no event be
less than two percent (2%) or greater than six percent (6%) per annum.

 

3.6          Calculation and Payment

 

(a)           Annual rent shall by payable to Lessor without deduction or
offset, in lawful money of the United States at Lessor’s address herein or to
such other persons or at such other places as Lessor designates in writing. Rent
payable for any period for less than one month shall be prorated based upon a
thirty (30) day month.

 

Prior to the commencement of the lease term and of each December thereafter,
Lessor shall give Lessee a written estimate of Lessee’s share of Building and
Common Area Operating Expenses for the ensuing year or portion thereof. Lessee
shall pay such estimated amount to Lessor In equal monthly installments, In
advance. Within ninety (90) days after the end of each calendar year, Lessor
shall furnish to Lessee a statement showing in reasonable detail the actual
Building and Common Area Operating Expenses incurred by Lessor during such
period, and the parties shall within thirty (30) days make any payment or
allowance necessary to adjust Lessee’s estimated payment to Lessee’s actual
proportionate share as shown by such annual statement.  Any amount due Lessee
shall be credited against installments next coming due under this paragraph. 
Lessee or its representatives shall be entitled to examine Lessor’s books and
records pertaining to such costs upon reasonable advance written notice to
Lessor.

 

3

--------------------------------------------------------------------------------


 

(b)           Within ninety (90) days after each adjustment date, Lessor shall
furnish Lessee a written statement showing the percentage change in the index
for the period ending on the adjustment date and specifying the increase, if
any, in the annual rent subsequent to the adjustment date, taking into account
all prior adjustments to annual rent for the period preceding the adjustment
date pursuant to this paragraph above and applying any percentage increase in
the index to the annual rent as previously adjusted.  At the rental payment date
next following Lessee’s receipt of such statement, Lessee shall pay Lessor an
amount equal to one twelfth (1/12) of the adjustment pursuant to this Paragraph
(b) multiplied by the number of rent payment dates (including the current one)
since the relevant adjustment date.  Subsequent rental payments shall be
increased by one twelfth (1/12) of the adjustment pursuant to this Paragraph
(b).

 

3.7          End of Term. Upon the expiration or earlier termination of this
Lease, Lessee shall pay Lessor, as additional rent, the aggregate rental
increase which would have been payable by Lessee pursuant to this Article 3,
except for such expiration or termination, for the portion of the year in which
termination or expiration occurs through the termination date.  The amount of
such payment shall be calculated by Lessor based upon Sections 3.2, 3.3, and 3.5
(using the expiration or termination date as the adjustment date for Section
3.5) and the best information then available to lessor, and shall give effect to
all prior adjustments and payments on account by Lessee pursuant to this Article
3.

 

4.             SECURITY DEPOSIT

 

Concurrently with Lessee’s execution of this Lease, Lessee shall deposit with
Lessor the sum specified in Item 8 of the Basic Lease Provisions as security for
the faithful performance by Lessee of all covenants and conditions of this
Lease.  If Lessee shall breach’ or default in the performance of any covenants
or conditions of this Lease, including the payment of rent, Lessor may use,
apply or retain the whole or any part of such security deposit for the payment
of any rent in default or for any other sum which Lessor may spend or be
required to spend by reason of Lessee’s default.  If Lessor so uses or applies
all or any portion of said deposit, Lessee shall, within ten (10) days after
written demand therefor, deposit cash with Lessor in an amount sufficient to
restore said deposit to the full amount hereinabove stated and Lessee’s failure
to do so shall be a material breach of this Lease.  Should Lessee comply with
all covenants and conditions of this Lease, the security deposit or any balance
thereof shall be returned to Lessee (or at the option of Lessor, to the last
assignee of Lessee’s interest in this Lease) at the expiration of the term. 
Lessee shall not be entitled to interest on the security deposit and Lessor
shall have the right to commingle said security deposit with other funds of
Lessor.  Should Lessor sell its interest in the Premises, Lessor may transfer to
the purchaser thereof the then unexpended or unappropriated deposit and
thereupon Lessor shall be discharged from any further liability for such funds.

 

5.             USE

 

5.1          Use.  The Premises shall be used and occupied for lawful general
office or industrial purposes permitted under applicable ordinances and other
Governmental requirements, the covenants, conditions and restrictions affecting
600 Pine Avenue, as the same may be amended from time to time, and the Rules and
Regulations as Lessor may from time to time reasonably adopt for the safety,
care and cleanliness of the Building and 600 Pine Avenue or the preservation of
good order.  The Rules and Regulations presently in effect are attached hereto
as Exhibit “C”, Lessor shall not be responsible to Lessee for the nonperformance
of any of said Rules and Regulations, or non compliance with said covenants,
conditions and restrictions, by any other tenant of the Building.

 

5.2          Compliance With Law.  Lessee shall at Lessee’s expense, comply
promptly with all applicable statutes, ordinances, rules, regulations, orders
and requirements in effect regulating the use by Lessee of the Premises.  Lessee
shall not use or permit the use of the Premises in any manner that will tend to
create waste or a nuisance or which disturbs other tenants of the Building.

 

5.3          Insurance Cancellation.  Notwithstanding the provisions of
Paragraph 5.1 above, Lessee shall not do or permit anything to be done in or
about the Premises nor bring or keep anything therein - including all uses
permitted under Section 5.1 above - which will in any way increase the existing
rate of or affect any fire or other insurance upon the Building or any other
part thereof or any of its contents, and if Lessee’s use of the Premises causes
an increase in said insurance rates, Lessee shall pay as additional rent the
amount of such increase.  Lessee shall be in default under this Lease should
Lessee cause the cancellation of fire or other insurance upon the Building or
Property or should Lessee fail to pay any increased insurance rate attributable
to Lessee’s use of the Premises.  In determining whether increased premiums are
a result of Lessee’s use or occupancy of the Premises, Property or Building, a
schedule issued by Lessor’s insurer computing the insurance rate on the
Premises, Property or Building, or the Leasehold Improvements showing the
various components of such rate, shall be conclusive evidence of the several
items and charges which make up such rate.  Lessee shall promptly comply with
all reasonable requirements of the insurance authority or of any insurer now or
hereafter in effect relating to the Premises.

 

4

--------------------------------------------------------------------------------


 

6.             MAINTENANCE, REPAIRS AND ALTERATIONS

 

6.1          Lessor’s Obligations.  Lessor shall cause to be maintained, in good
order, condition and repair, the foundation, structural walls and exterior
walls, common windows and doors of the Building (excluding the interior surface
thereof), heating, venting and air conditioning systems, and any public and
common areas in the Building, as well as all parking areas, driveways,
sidewalks, private roads or streets, landscaping and all other areas located
within 600 Pine Avenue other than areas occupied by other buildings (such
nonbuilding areas being herein referred to as “Common Areas”).

 

6.2          Lessee’s Obligations.  Lessee shall during the term of this Lease
keep in good order, condition and repair, the roof and roof membrane, the
interior of the Premises and every part thereof, including, but not limited to,
all interior windows and doors in and to the Premises.  Lessor shall incur no
expense nor have any obligation of any kind whatsoever in connection with the
maintenance of the interior of the Premises and Lessee expressly waives the
benefits of any statute now or hereafter in effect which would otherwise afford
Lessee the right to make repairs at Lessor’s expense or to terminate this Lease
because of any failure to keep the interior of the Premises in good order,
condition and repair.  Notwithstanding the foregoing, Lessor shall be liable for
maintenance or repairs which are caused by Lessor’s gross negligence.

 

6.3          Alterations and Additions.

 

(a)           Lessee shall not, without Lessor’s prior written consent (such
consent not to be unreasonably withheld), make any alterations, improvements,
additions or utility installations in, on or about the Premises unless such work
is nonstructural and does not exceed $20,000.00.  For all work Lessee will
provide Lessor with as-built drawings reflecting any changes to the Premises. 
As used in this Paragraph 6.3, the term “utility installations” shall include
bus ducting, power panels, fluorescent fixtures, space heaters, condults and
wiring.  As a condition to giving such consent, Lessor may require that Lessee
(i) agree to remove any such alterations, improvements, additions or utility
installations at the expiration or sooner termination of the term, and to
restore the Premises to their prior condition and/or (ii) provide Lessor, at
Lessee’s sole cost and expense, a lien and completion bond in an amount equal to
one and one-half (1-1/2) times the estimated cost of such improvements, to
insure Lessor against any liability for mechanics’ and materialmen’s liens and
to insure completion of work.

 

(b)           All alterations, improvements and additions to the Premises shall
be performed by Lessor’s contractor for 600 Pine Avenue or other licensed
contractor approved by Lessor, Lessee shall pay, when due, all claims for labor
or materials furnished to or for Lessee at or for use in the Premises, which
claims are or may be secured by any mechanics’ or materialmen’s lien against the
Premises or any interest therein, and Lessor shall have the right to post
notices of nonresponsibility in or on the Premises as provided by Law.

 

6.4.         Surrender. On the last day of the term hereof, or on any sooner
termination, Lessee shall surrender to Lessor the Premises and, subject to the
provisions of paragraph 6.3(a) hereof, all alterations, additions, and
improvements thereto, in the same condition as when received or made, ordinary
wear and tear excepted; provided, however, that Lessee’s machinery, equipment
and trade fixtures (including utility installations) which may be removed
without irreparable of material damage to the Premises, shall remain the
property of Lessee and be removed by Lessee.  Lessee shall repair any damage to
the Premises occasioned by the removal of Lessee’s furnishings, machinery,
equipment and trade fixtures, which repair shall include the patching and
filling of holes and repair of structural damage.

 

6.5          Lessor’s Rights. If Lessee fails to perform Lessee’s obligations
under this Article 6, Lessor may, at its option (but shall not be required to),
and without notice to Lessee, perform such obligations on behalf of Lessee, and
the cost thereof, together with interest thereon at the rate specified in
Paragraph 1 2.2(a) hereof, shall immediately become due and payable as
additional rent to Lessor.

 

7.             INSURANCE

 

Lessee, at its sole cost and expense, shall, commencing on the date Lessee is
given access to the Premises for any purpose, and during the entire term hereof,
procure, pay for and keep in full force and effect;

 

7.1          Lessee’s Liability Insurance. Comprehensive general liability
insurance with respect to the Premises and the operations of or on behalf of
Lessee in, on or about the Premises,  including but not limited to; personal
injury, product liability (if applicable), blanket contractual, owner’s
protective, broad form property damage liability coverage, host liquor liability
and owned and non-owned automobile liability in an amount not less than
$1,000,000 Combined Single Limit. Such policy shall contain (i) severability of
interest, (ii) cross liability, and (iii) an endorsement stating in substance
that “Such Insurance as is afforded by this policy for the benefit of Lessor
shall be primary as respects any

 

5

--------------------------------------------------------------------------------


 

liability or claims arising out of the occupancy of the Premises by Lessee, or
out of Lessee’s operations, and any insurance carried by Lessor shall be excess
and non-contributory”.

 

7.2          Lessee’s Worker’s Compensation Insurance. Worker’s Compensation
coverage as required by law, together with Employer Liability coverage.

 

7.3          Lessee’s Fire and Extended Coverage Insurance. Insurance against
fire, vandalism, malicious mischief and such other additional perils as now are
or hereafter may be included in a standard “All Risks” coverage, insuring all
improvements and betterments made to the Premises, Lessee’s trade fixtures,
furnishings, equipment, stock, loss of income or extra expense, and other items
of personal property in an amount not less than 100% of replacement value. Such
insurance shall contain (i) no coinsurance or contribution clauses, (ii) a
Replacement Cost Endorsement, and (iii) deductible amounts acceptable to Lessor.

 

7.4          Policy Requirements. All policies of insurance required to be
carried by Lessee pursuant to these requirements shall be written by responsible
insurance companies authorized to do business in the State of California.  Any
such insurance required by Lessee hereunder may be furnished by Lessee under any
blanket policy carried by it or under a separate policy therefor. A true and
exact copy of each paid up policy evidencing such Insurance or a certificate of
the Insurer, certifying that such policy has been issued, providing the coverage
required and containing the provision specified herein, shall be delivered to
Lessor prior to the date Lessee is given the right to possession of the
Premises, and upon renewals, not less that thirty (30) days prior to the
expiration of such coverage. Lessor may, at any time, and from time to time,
inspect and/or copy any and all insurance policies required hereunder. In no
event shall the then limits of any policy be considered as limiting the
liability of Lessee under this lease.

 

Each policy evidencing insurance required to be carried by Lessee pursuant to
these requirements shall contain, inform and substance satisfactory to Lessor:
(i) a provision including Lessor, any lender and any other parties in interest
designated by Lessor as an additional Insured; (ii) a waiver by Lessee’s
insurers of any right to subrogation against Lessor, its agents, employees and
representatives which arises or might arise by reason of any payment under such
policy or by reason of any act or omission of Lessor, its agents, employees or
representatives; and (iii) a provision that the insurer will not cancel or
materially change the coverage provided by such policy without first giving
Lessor thirty (30) days prior written notice.

 

7.5          Lessor’s Rights. If Lessee fails to procure, maintain and/or pay
for at the times and for the durations specified in this Lease, the insurance
required hereunder, or fails to carry insurance required by any governmental
requirement. Lessor may (but without obligation to do so), and without notice to
Lessee, perform such obligations on behalf of Lessee, and the cost thereof,
together with interest thereon at the rate specified in Paragraph 1 2.2(a)
hereof, shall Immediately become due and payable as additional rent to Lessor.

 

7.6          Lessor’s Insurance. Lessor shall maintain during the term of this
Lease such insurance against physical damage to the Building, comprehensive
liability insurance and other insurance as Lessor may from time to time
determine. Lessor will determine the limits of coverage, deductibles and
specific perils insured against. Lessor may, but shall not be obliged to, take
out and carry any other form or forms of insurance as it or the mortgagees of
Lessor may reasonably determine advisable. Notwithstanding  any contributions by
Lessee to the cost of insurance premiums, with respect to the Building or any
alterations of the Premises, as may be provided herein, Lessee acknowledges that
it has no right to receive any proceeds from any such insurance policies carried
by Lessor.

 

7.7          Mutual Indemnification. To the fullest extent permitted by law, the
parties hereto shall each defend, indemnify and hold harmless one another from
and against any and all claims arising from the indemnifying party’s use of the
Premises, the building or the common areas, or the conduct of its business or
from any activity, work or thing done, permitted or suffered by the indemnifying
party, its agents, contractors, employees or invitees in or about the Premises,
the building or the common areas, and shall further indemnify and hold harmless
one another from and against any and all claims arising from any breach or
default in the performance of any obligation on the indemnifying party’s part to
be performed hereunder or arising from any act, neglect, fault or omission of
such indemnifying party or of its agents, employees, or invitees and from and
against all costs, attorneys’ fees, expenses and liabilities incurred in or
about such claim or any action or proceeding brought thereon. In case any action
or proceeding be brought against one party by reasons of any such claim, the
other party, upon notice from the first, shall defend the same at the other’s
expense by counsel reasonably acceptable to the first party.

 

7.8          Exemption of Lessor from Liability. Lessor shall not be liable for
injury to Lessee’s business or any loss of income therefrom or for damage to the
property of Lessee, Lessee’s employees, invitees, customers, or any other person
in or about the Premises, nor shall Lessor be liable for injury to the person of
Lessee, Lessee’s employees, agents or contractors, whether such damage or injury
is caused by or results from fire, explosion, falling plaster, electricity, gas,
water or rain, or from the

 

6

--------------------------------------------------------------------------------


 

breakage, leakage, obstruction or other defects of pipes, sprinklers, wires,
appliances, plumbing, air conditioning or lighting fixtures, or from any other
cause, whether such damage or injury results from conditions arising upon the
Premises or upon other portions of the Building, or from other sources or
places, and regardless of whether the cause of such damage or injury or the
means of repairing the same is inaccessible.  Lessor shall not be liable for
incorporeal hereditaments including interference or obstruction of light, air or
view.  Lessor shall not be liable for any damages arising from any act or
neglect of any other tenant of the Building or the other portions of 600 Pine
Avenue.  Such exemption shall not extend to any acts of gross negligence or
willful misconduct by Lessor.

 

8.             DAMAGE OR DESTRUCTION

 

8.1          Partial Damage. If the Premises, or so much of the Building as to
cause the Premises to be uninhabitable, are damaged by any casualty, and the
damage (exclusive of any property or improvements installed by Lessee in the
Premises) can be repaired within ninety (90) days without the payment of
overtime, Lessor shall at Lessor’s expense repair such damage (exclusive of any
property of Lessee or improvements installed by Lessee in the Premises) as soon
as practicable and this Lease shall continue in full force and effect.  If the
Premises, or so much of the Building as to cause the Premises to be
uninhabitable, are damaged by any casualty, and the damage (exclusive of any
property of Lessee or improvements installed by Lessee in the Premises) cannot
be repaired within ninety (90) days without the payment of overtime or other
premiums, Lessor may, at Lessor’s option, either (i) repair such damage as soon
as practicable at Lessor’s expense, in which event this Lease shall continue in
full force and effect, or (ii) give written notice to Lessee within thirty (30)
days after the date of the occurrence of such damage of Lessor’s intention to
terminate this Lease, in which event this Lease shall terminate as of the date
of the occurrence of such damage.

 

8.2          Damage Near End of Term.  If the Premises, or so much of the
Building as to cause the Premises to be uninhabitable, are damaged during the
last six (6) months of the term of this Lease or any renewal thereof, Lessor
may, at Lessor’s option, terminate this Lease as of the date of occurrence of
such damage by giving written notice to Lessee of Lessor’s election to do so
within thirty (30) days after the date of occurrence of such damage; provided,
however, that if the term of this Lease has been extended for any reason
whatsoever, Lessor’s right to terminate this Lease shall only apply during the
last six (6) months of the then current term of this Lease.

 

8.3          Abatement of Rent: Lessee’s Remedies.

 

(a)           If Lessor is obligated or elects to repair the Premises as
provided above, the rent payable for the period from commencement until
completion of repair shall be abated, in proportion to the degree to which
Lessee’s use of the Premises is impaired; provided, however, that the aggregate
period of abatement hereunder shall not exceed six (6) months.  Except for such
abatement, if any, Lessee shall have no claim against Lessor for any damage
suffered by reason of any such damage, destruction, repair or restoration.

 

(b)           If Lessor is obligated or elects to repair the Premises as
provided above, but does not commence such repair within ninety (90) days after
such obligation shall accrue, subject to an extension or up to another ninety
(90) days for delays beyond the reasonable control of Lessor, Lessee may, at
Lessee’s option, terminate this Lease by giving Lessor written notice of
Lessee’s election to do so at any time prior to the commencement of such repair
or restoration, in which event this Lease shall terminate as of the date of such
destruction.

 

8.4          Insurance Proceeds Upon Termination. If this Lease is terminated
pursuant to any right given Lessee or Lessor to do so under this Article 8, all
insurance proceeds payable under Section 7.6 with respect to the damage giving
rise to such right of termination shall be paid to Lessor and any encumbrancer
of the Premises, as their interests may appear.

 

8.5          Restoration. Lessor’s obligation to restore shall not include the
restoration or replacement of Lessee’s furnishings, machinery, equipment, trade
fixtures or other personal property or any improvements or alterations made by
Lessee to the Premises.

 

9.             PERSONAL PROPERTY TAXES

 

Lessee shall pay prior to delinquency all Real Property Taxes and other taxes
assessed against, levied upon or attributable to its furnishings, machinery,
equipment, trade fixtures or other personal property contained in the Premises
or elsewhere, and, if required, all improvements to the Premises in excess of
Lessor’s “building standard” improvements, provided, however, that nothing
contained herein shall require Lessor to insure the accuracy of any segregation
of the same for purposes of Section 3.4(b) hereof.  When practicable, Lessee
shall cause said furnishings, machinery, equipment, trade fixtures and all other
personal property to be assessed and billed separately from the real property of
Lessor.

 

7

--------------------------------------------------------------------------------


 

10.          UTILITIES

 

Lessee shall pay for all water, gas, heat, light, power, janitorial services and
other utilities and services supplied to the Premises, together with any taxes
thereon.  If any such services are separately metered or charged to Lessee,
Lessee shall pay a pro rata proportion, as part of operating expenses, based on
leasable area, of all charges jointly metered or charged with other premises. 
Lessor shall not be liable in damages or otherwise unless due to Lessor’s gross
negligence for any failure or interruption of any utility services being
furnished to the building and no such failure or interruption shall entitle
Lessee to terminate this lease.  In no event shall Lessor be liable for any such
failure or interruption caused by the exercise of governmental authority,
strikes, riots, acts of God, war, adverse weather conditions, fire, flood, or
casualties or acts of third parties beyond Lessor’s control.  The operation and
control of utilities, air conditioning and any other energy system is subject to
compliance with any government authority governing the regulation and use of
energy systems within the commercial office or industrial building structure. 
Lessee shall not subject any of the mechanical, electrical, plumbing, sewer or
other utility or service systems or equipment to exercise or use which causes
damage to said systems or equipment.  Any such damages to equipment caused by
Lessee overloading such equipment shall be rectified by Lessee, or may, at
Lessor’s option, be rectified by Lessor, at Lessee’s sole cost and expense.

 

11.          ASSIGNEMENT AND SUBLETTING

 

11.1        Lessee shall not voluntarily or by operation of law sublet, assign,
transfer, mortgage or otherwise encumber, or grant concessions, licenses or
franchises with respect to all or any part of Lessee’s interest in this Lease or
the Premises without the prior written consent of Lessor.  If Lessee desires at
any time to assign this Lease or to sublet the Premises or any portion thereof,
it shall first notify Lessor of its desire to do so and shall submit in writing
to Lessor (i) the name of the proposed sublessee or assignee; (ii) the nature of
the proposed sublessee or assignee; (ii) the nature of the proposed sublessee’s
or assignee’s business to be carried on in the Premises; (iii) the terms and
provisions of the proposed sublease or assignment; (iv) such reasonable
financial information as Lessor may request concerning the proposed sublessee or
assignee, including, but not limited to a balance sheet as of a date within
ninety (90) days of the request for Lessor’s consent, statements of income or
profit and loss for the two year period preceding the request for Lessor’s
consent and a written statement in reasonable details as to the business
experience of the proposed sublessee or assignee during the five (5) years
preceding the request for Lessor’s consent; and (v) the name and address of
sublessee’s or assignee’s present or previous landlord.  Lessor may, as a
condition to granting such consent, require that the obligations of any assignee
which is a subsidiary or affiliate of another corporation be guaranteed by the
parent or controlling corporation.  Any sublease, license, concession, franchise
or other permission to use the Promises shall be expressly subject and
subordinate to all applicable terms and conditions of this Lease.  Any purported
or attempted assignment, transfer, mortgage, encumbrance, subletting, license,
concession, franchise or other permission to use the Premises contrary to the
provisions of this paragraph shall be void and, at the option of Lessor, shall
terminate this Lease.

 

11.2        If Lessee is a corporation, any transfer of its stock, or any
dissolution, merger or consolidation, which results in a change in the control
of Lessee from the person or persons owning a majority of its voting stock
immediately prior thereto, or the sale of other transfer of all of substantially
all of the assets of Lessee, shall constitute an assignment of Lessee’s interest
in this Lease within the meaning of the Article 11 and the provisions requiring
consent contained herein.  Lessor may require as a condition to giving such
consent that the new controlling person(s) execute a guaranty of this Lease.  If
Lessee is a corporation which, under the current guidelines published by the
California Commissioner of Corporations, is not deemed to be a public
corporation, the transfer, assignment or hypothecation of any interest in such
corporation in the aggregate in excess of 25% (other than a transfer occurring
by operation of law upon the death of the holder of such interest) shall be
deemed an assignment within the provisions of this Article.

 

11.3        No subletting, assignment, license, concession, franchise or other
permission to use the Premises shall relieve Lessee of its obligations to pay
the rent or to perform all of the other obligations to be performed by Lessee
hereunder.  The acceptance of rent by Lessor from any other person shall not be
deemed to be a waiver by Lessor of any provisions of this Lease.

 

11.4        At any time within ten (10) days after Lessor’s receipt of the
information specified in Section 1 1.1 above, Lessor may by written notice to
Lessee elect (a) to sublease the Premises or the portion thereof so proposed to
be subleased by Lessee, or to take an assignment of Lessee’s leasehold estate
hereunder, upon the same terms as those offered to the proposed sublessee or
assignee, as the case may be; or (b) disapprove such assignment or subletting. 
If Lessor does not act within the twenty (20) days, such failure to act is
deemed a disapproval of such request for assignment or subletting.

 

11.5        Each assignee or transferee, other than Lessor, shall assume, all
obligations of Lessee under this Lease and shall be and remain liable jointly
and severally with Lessee for the payment

 

8

--------------------------------------------------------------------------------


 

of the rent, and for the due performance of all the terms, covenants, conditions
and agreements to be performed by Lessee hereunder; provided, however, that a
transferee other than an assignee shall be liable to Lessor for rent only in the
amount set forth in the assignment or transfer. No assignment shall be binding
on Lessor unless such assignee or Lessee shall deliver to Lessor a counterpart
of such assignment and an instrument in recordable form which  contains a
covenant of assumption by such assignee satisfactory in substance and form to
Lessor, consistent with the requirements of this Section 11.5, but the failure
or refusal of such assignee to execute such instrument of assumption shall not
release or discharge such assignee from its liabiility as set forth above.

 

11.6        Consent by Lessor to any subleting or assignment shall be
conditioned upon payment by Lessee to Lessor of all “Transfer Consideration” (as
hereafter defined) received or to be received, directly or indirectly, by Lessee
on account of such assignment of subletting.  Transfer Consideration shall be
paid to Lessor at the same time or times as the same is due to Lessee.  Failure
to pay Lessor the Transfer Consideration, or any portion or installment thereof,
shall be deemed a default under this Lease, entitling Lessor to exercise all
remedies available to it under law including, but not limited to, those
specified in Article 12 of this Lease.  “Transfer Consideration” shall mean (a)
in the case of a subletting, any consideration paid or given, directly or
indirectly, by the sublessee to Lessee pursuant to the sublease for the use of
the Premises, or any portion thereof, over and above the rent and any additonal
rent, however denominated, in this Lease, payable by Lessee to Lessor for the
use of the Premises (or portion thereof), prorating as appropriate the amount
payable by Lessee to Lessor under this Lease if less than all of the Premises is
sublet, and (b) in the case of an assignment or a sublease, any consideration
paid or given, directly or indirectly, by the sublessee or assignee to Lessee in
exchange for entering into the sublease or assignment, but shall not include
reimbursement for any security deposit, reimbursement of any improvements,
fixtures or furnishings installed in the Premises by Lessee or any payment for
personal property of Lessee not in excess of Lessee’s book value thereof.  As
used herein, consideration shall include consideration in any form, including
but not limited to, money, property, assumption of liabilities other than those
arising under this Lease, discounts, services, credits or any other item or
thing of value, irrespective of the form of such consideration, Lessor shall be
entitled to be paid in cash in an amount equivalent to the aggregate of the case
portion of the Transfer Consideration and the value of any non-cash portion of
the Transfer Consideration.  If any Transfer Consideration is to be paid or
given in installments, Lessee shall pay each such installment at the time the
same is to be paid or given.

 

12.          DEFAULT: REMEDIES

 

12.1        Default by Lessee.  The occurence of any one or more of the
following events shall constitute a default of this Lease by Lessee:

 

(a)           The vacating or abandonment of the Premises by Lessee combined
with the failure to pay rent;

 

(b)           The failure of Lessee to make any payment of rent or any other
payment required to be made by Lessee hereunder, as and when due, where such
failure shall continue for a period of ten (10) days after wirtten notice
thereof from Lessor to Lessee; provided, however, that any such notice shall be
in lieu of, and not in addition to, any notice required under California Code of
Civil Procedure Section 1161;

 

(c)           The failure by Lessee to observe or perform any of the covenants,
conditions or provisions of this Lease (or the covenants, conditions and
restrictions giverning 600 Pine Avenue) to be observed or performed by Lessee,
other than described in Paragraph 12.1 (b) hereof, where such failure shall
continue for a period of thirty (30) days after written notice thereof from
Lessor to Lessee; provided, however, that any such notice shall be in lieu of,
and not in addition to, any notice required under California Code of Civil
Procedure Section 1161; provided further, that if the nature of Lessee’s default
is such that more than thirty (30) days are reasonably required for its cure,
then Lessee shall not be deemed to be in default if Lessee commences such cure
within said thirty (30) days period and thereafter diligently prosecutes such
cure to completion; or

 

(d)           The making by Lessee of any general assignment or general
arrangement for the benefit of creditors; the filing by or against Lessee of a
petition to have Lessee adjudged a bankrupt or a petition for reorganization or
arrangement under any law relating to bankruptcy (unless, in the case of a
petition filed against Lessee, the same is dismissed within sixty (60) days);
the appointment of a trustee  or receiver to take possession of substantially
all of the Lessee’s assets located at the Premises, or of Lessee’s interest in
this Lease, where possession is not restored to Lessee within thirty (30) days;
or the attachment, execution or other judicial seizure of substantially all of
Lessee’s assets located at the Premises or of Lessee’s interest in this Lease,
where such seizure is not discharged within thirty (30) days.

 

9

--------------------------------------------------------------------------------


 

12.2        Remedies for Default of Lessee.  In the vent of any such default,
Lessor may at any time thereafter, upon notice and demand and without limiting
Lessor in the exercise of any other right or remedy which Lessor may have by
reason of such default or breach:

 

(a)           Terminate Lessee’s right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Lessee shall
immediately surrender possession of the Premises to Lessor.  In such event
Lessor shall be entitled to recover form Lessee:

 

(1)  The worth at the time of award of the unpaid rent which has been earned at
the time of termination;

 

(2)  The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award  exceeds the
amount of such rental loss that Lessee proves could have been reasonable
avoided;

 

(3)  The worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Lessee proves could be reasonably avoided; and

 

(4)  Any other amount necessary to compnesate Lessor for all the detriment
proximately caused by Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including, but not limited to; the cost of recovering  possession of
the Premises, expenses of releasing including necessary renovation and
alteration of the Premises, reasonable attorneys’ fees and any other reasonable
cost.  The ”worth of the time of award” of the amounts referred to in
subparagraphs (1) and (2) above shall be computed by allowing interest at five
(5) percentage points above the discount rate of the Federal Reserve Bank of San
Francisco at the time of the award.  The worth at the time of award of the
amount referred to in subparagraph (3) above shall be computed by discounting
such amount at one (1) percentage point above such discount rate.

 

(b)           Require Lessee to make payment of all rental obligations in cash
or by certified cashiers check.

 

(c)           Pursue any other remedy now or hereafter available to Lessor under
the laws or judicial decisions of the State of California, including but not
limited to, the remedy provided in California Civil Code Section 1951.4 to
continue this Lease in effect.

 

12.3        Default by Lessor.  Lessor shall not be in default of any of the
obligations of Lessor under this Lease unless Lessor fails to perform such
obligations within a reasonable time, but in no event less than thirty (30) days
after written notice by Lessee to Lessor specifying wherein Lessor has failed to
perform such obligations; provided, however, that if the nature of Lessor’s
default in such that more than (30) days are required for its cure, Lessor shall
not be in default if Lessor commences such cure within such thirty (30) day
period and thereafter diligently prosecutes the same to completion.  In the
event of any such default by Lessor, Lessee may pursue any remedy now or
hereafter available to Lessee under the laws of judicial decisions of the State
of California, except that Lessee shall not have the right to terminate this
Lease except as expressly provided herein.  Lessee waives any right to deduct
the expenses of such reparis from the rent and waives, except as herein
provided, any Lessor obligations for tenant abaility of the Building or
Premises.

 

12.4        Late Charges.  Lessee acknowledges that the late payment by Lessee
to Lessor of rent and other sums due hereunder will cause Lessor to incur costs
not contempated by this Lessee, the exact amount of which will be extremely
difficult to ascertain.  Such costs include, but are not limited to, processing
and accounting charges and late charges which may be imposed on Lessor by the
terms of any mortgage or trust deed covering the Premises.  Accordingly, if any
installment of rent or any other sum due from Lessee shall not be received by
Lessor or Lessor‘s designee within ten (10) days after the same is due, Lessee
shall pay to Lessor a late charge equal to fifteen percent (15%) of such overdue
amount monthly until such overdue amount is paid.  Lessee acknowledges that such
late charge represents a fair and reasonable estimate of the cost Lessor will
incur by reason of a late payment by Lessee.  Acceptance of such late charge by
Lessor shall in no event constitute a waiver of Lessee’s default with respect to
such overdue amounts, nor prevent Lessor from exercising any of the other rights
and remedies granted hereunder.

 

13.          CONDEMNATION OR RESTRICTION ON USE

 

13.1        Eminent Domain.  If the whole of the Premises or so much thereof as
to render the balance unusable by Lessee shall be taken under power of eminent
domain, this Lease shalll automatically terminate as of the date of such
condemnation, or as of the date possession is taken by the condemning authority,
whichever is earlier.  No award for any partial or entire taking shall be
apportioned, and Lessee hereby assigns to Lessor any award which may be made in
such taking or condemnation, together with any and all rights of Lessee now or
hereafter arising in or ot the same

 

10

--------------------------------------------------------------------------------


 

or any part thereof; provided, however, that nothing contained herein shall be
deemed to give Lessor any interest in or to require Lessee to assign to Lessor
any award made to Lessee for its relocation expenses, the taking of personal
property and fixtures belonging to Lessee, the interruption of or damage to
Lessee’s business and/or for Lessee’s unamortized cost of leasehold
improvements.  The unamortized portion of  the Lessee’s expenditures for
improving the Premises shall be determined by multiplying such expenditures by a
fraction, the numerator  of which shall be the number of years of the term of
this Lease which shall not have expired at the time of such appropriation or
taking, and the denominator of which shall be the number of years of the term of
this Lease which shall not have expired at the time of improving the Premises. 
In no event shall options to renew or extend be taken into consideration in
determining the payment to be made to the Lessee.  Lessee’s right to receive
compensation or damages  for its fixtures and personal property shall not be
affected in any manner thereby.

 

13.2        Abatement of Rent.  In the event of a partial or temporary taking
which does not result in a termination of this Lease, rent shall be abated in
proportion to the part of the Premises so made unusable by Lessee.

 

13.3        Temporary Taking.  No temporary taking of the Premises and/or of
Lessee’s rights therein or under this Lease shall terminate this Lease; and any
award made by reason of any  such temporary taking shall belong entirely to
Lessor.

 

13.4        Voluntary Sale as Taking.  A voluntary sale by Lessor to any public
body or agency having the pwoer of eminent domain, either under threat of
condemnation or while condemnation proceedings are pending, shall be deemed to
be a taking under the power of eminent domain for the purpose of this Article
13.

 

14.          BROKERS

 

Lessor acknnowledges its obligation to pay a single commission to the broker(s)
specified in Item 9 of the Basic Lease Provisions, if any.  Lessee represents
and warrants that it has neither incurred nor is aware of any other broker’s
finder’s or similar fee in connection with the origin, negotiation, execution or
performance of this Lease and agrees to indemnify and hold harmless Lessor from
any loss, liability, damage, cost or expense incurred by reason of a breach of
this representation.

 

15.          LESSOR’S LIABILITY

 

15.1        The term “Lessor” as used herein shall mean only the owner or owners
at the time in question of the fee title or a Lessee’s interest in a ground
lease of the Building.  In the event of any transfer of such title or interest,
Lessor herein named (and in case of any subsequent transfers, the then grantor)
shall be relieved from, and after the date of such transfers of all liability
for Lessor’s obligations thereafter to be performed; provided, however that any
funds in the hands of Lessor or the then grantor at the time of such transfer in
which Lessee has an interest shall be delivered to the grantee.  The obligations
contained in this Lease to be performed by Lessor shall, subject as aforesaid,
be binding on Lessor’s successors and assigns only during their respective
periods of ownership, and no such successor or assignee shall be liable for the
obligations of its predecessor Lessor hereunder.

 

15.2        The inital Lessor hereunder is a joint venture operating as a
California limited partnership.  In consideration of the benefits accruing
hereunder, Lessee, its successors and assigns, agree that, in the event of any
actual or alleged failure, breach or default hereunder by the initial Lessor;

 

(a)           The sole and exclusive remedy shall be against the assets of the
partnership;

 

(b)           No partner shall be sued or named in a party in any suit or action
(except as may be necessary to secure jurisdiction of the partnership);

 

(c)           No service of process shall be made against any partner (except as
may be necesary to secure jurisdiction of the partnership);

 

(d)           No partner shall be required to answer or otherwise plead to any
service of process;

 

(e)           No judgment will be taken against any partner;

 

(f)            Any judgment taken against  any partner may be vacated and set
aside at any time nunc pro tunc.

 

(g)           No writ of execution will ever be levied against the assets of any
partner; and

 

11

--------------------------------------------------------------------------------


 

(h)           These covenants and agreements are enforceable by Lessor and also
by any partner thereof.

 

16.          PARKING

 

During the term of this Lease, Lessee shall have the right in common with other
tenants of the Building (if any) and any adjacent buildings, to use the parking
area available to tenants of the Building. Lessee’s use of such parking
facilities or that of its invitees shall be limited to a maximum of the number
of parking spaces shown in Item 10 of the Basic Lease Provisions (but such space
will not be separately identified and Lessor shall have no obligation to monitor
the use of such parking facility), and shall be subject to such rules and
regulations as may be established from time to time by Lessor for the effectiive
use of such parking facilities.  Such rules and regulations may include, but
shall not be limited to; designation of specific areas for use;by invitees of
Lessee and Lestor; hours during which parking shall be available for use;
parking attendants; a parking validation or other control system  to prevent
parking abuse; and such other matters affecting the parking operation to the end
that said facilities shall be utilized to maximum efficiency and in the best
interest of Lessor, Lessee and their respective invitees.  Lessor may
temporarily close any part of the Common Area for such periods of time as may be
necessary to prevent the public from obtaiing prescriptive rights or to make
repair of alterations.  Lessee’s right to use any area for parking purposes
shall be subject to restrictions or other limitations resulting from any laws,
statutes, ordinances and governmental rules, regulations or requirements now in
force or which may hereafter be in force, and no such event shall in any way
affect this Lease, abate rent, relieve Lessee of any liabilities or obligations
under this Lease or give rise to any claim whatsoever  against Lessor.  If
Lessor reasonably determines that Lessee is regularly using in excess of the
number of parking spaces specified in Item 10 of the Basic Lease Provisions,
Lessor may, in addition to any other remedy, impose a reasonable charge for such
excess usage, payable by Lessee upon demand.

 

17.          GENERAL PROVISIONS

 

17.1        Estoppel Certificate

 

(a)           Lessee shall at any time and from time to time upon not less than
ten (10) days prior written notice from Lessor execute, acklnowledge and deliver
to Lessor a statement in writing (i) certifying that this Lease is unmodified
and in full force and effect (or, if modified, stating the nature of such
modification and certifying that this Lease, as so modified, is in full force
and effect) and the date to which the rent and other charges are paid in
advance, if any, and (ii) acknowledging that there are no, to Lessee’s
knowledge, uncured defaults on the part of Lessor hereunder, or specifying such
defaults if any are claimed.  Any such statement may be conclusively relied upon
by any prospective pruchaser or encumbrancer of the Premises.

 

(b)           Lessee’s failure to deliver such statement within such time shall
be conclusive upon Lessee that (i) this Lease is in full force and effect
without modification except as may be represented by Lessor, (ii) there are no
uncured defaults in Lessor’s performance and (iii) not more than one month’s
rent has been paid in advance.

 

(c)           If Lessor desires to finance or refinance the Premises, or any
part thereof, Lessee shall deliver to any lender, bank or financial institution
designated by Lessor Lesse’s most recent Form 10K documents filed with the
Securities & Exchange Commission.

 

17.2        Severability.  The invalidity of any provision of this Lease as
determined ny a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

 

17.3        Time of Essence.  Time is of the essence in the performance of all
terms and conditions of this Lease in which time is an element.

 

17.4        Captions.  Article and paragraph captions have been inserted solely
as a matter of convenience and such captions in no way define or limit the scope
of any provision of this Leae.

 

17.5        Notices.  Any notice required or permitted to be given hereunder
shall be in writing an may be served personally or by regular mail, addressed to
Lessor and Lessee respectively at the addressess set forth below their
signatures in Item 11 of the Basic Lease Provisions, or to such other or
addiional persons or at such other addresses as may from time to time be
designated in writing by Lessor or Lessee by notice pursuant hereto.

 

17.6        Waivers.  No waiver of any provision hereof shall be deemed a waiver
of any other provisions hereof.  Consent to or approval of any act by one of the
parties hereto shall not be deemed to render unnecessary the obtaining of such
party’s consent to or approval of any subsequent act.  The acceptance of rent
hereunder by Lessor shall not be a waiver of any preceding breach by Lessee of
any

 

12

--------------------------------------------------------------------------------


 

provision hereof, other than the failure of Lessee to pay the particular rent so
accepted, regardless of Lessor’s knowledge of such preceding breach at the time
of acceptance of such rent.

 

17.7        Holding Over. If Lessee holds over after the expiration or earlier
termination of the term hereof without the express written consent of Lessor,
Lessee shall become a tenant at sufferance only at the then prevailing market
rate as determined by Lessor in its sole and absolute discretion for the space
in effect upon the date of such expiration or earlier termination (subject to
adjustment as provided in Article 3 hereof and prorated on a daily basis), and
otherwise upon the terms, covenants and conditions herein specified, so far as
applicable.  Acceptance by Lessor of rent after such expiration or earlier
termination shall not constitute a consent to holdover hereunder or result in a
renewal.  The foregoing provisions of this Paragraph are in addition to and do
not affect Lessor’s right of re-entry or any other rights of lessor hereunder or
as otherwise provided by law.

 

17.8        Cumulative Remedies.  No remedy or election hereunder shall be
deemed exclusive but shall, wherever possible, be cumulative with all other
remedies at law or in equity.

 

17.9.       Instrument.  Subject to any provisions hereof restricting assignment
or subletting by Lessee and subject to the provisions of Article 15 hereof, the
terms and conditions contained in this Lease shall bind the parties, their
personal representatives, successors and assigns.

 

17.10.     Choice of Law.  This Lease shall be governed by the laws of the State
of California.

 

17.11.     Subordination.  This Lease shall, at Lessor’s option, be either
superior or subordinate to mortgages or deeds of trust on the Premises, whether
now existing or hereinafter created.  Lessee shall, upon written demand by
Lessor, execute such instruments as may be required from time to time to
subordinate the rights and interest of Lessee under this Lease to the lien of
any mortgage or deed of trust on the Building.  Notwithstanding any such
subordination,so long as Lessee is not in default, hereunder, this Lease shall
not be terminated or Lessee’s quiet enjoyment of the Premises disturbed in the
event such mortgage or deed of trust is foreclosed.  In the event of such
foreclosure,  Lessee shall thereupon become a Lessee of, and attorn to, the
successor, in, interest to Lessor on the same term, and conditions as are
contained in the Lease.

 

17.12.     Attorneys Fees.  If either party hereto brings an action to enforce
the terms hereof or declare the rights of the parties hereunder, the prevailing
party in any such action, on trail or appeal shall be entitled to recover from
the other party the reasonable costs and attorneys frees incurred in connection
with such action.  For purposes of this provision, in any action or proceeding
instituted by Lessor based upon any default or alleged default by Lessee
hereunder.  Lessor shall be deemed the prevailing party if  (i) judgment is
entered in favor of Lessor of  (ii) prior to trail or judgment Lessee shall pay
all or any portion of the rent and charges claimed by Lessor, eliminate the
condition(s), cease the act(s) or otherwise cure the omission(s) claimed by
Lessor to constitute a default by Lessee hereunder. Any expenses incurred in
collecting sums due, whether action is brought or not, and any attorneys fees
incurred in collecting payment will be charged to Lessee.

 

17.13      Lessor’s Access.  Lessor and Lessor’s agents shall have the right to
enter the Premises with reasonable notice at reasonable times for the purpose of
inspecting the same, showing the same to prospective purchasers, lessees, or
lenders, and making such alterations, repairs, improvements or additions to the
Premises or to the Building as Lessor may deem necessary or desirable.  Lessor
may at any time place on or about the Building any ordinary “For Sale” signs and
Lessor may at any time during the last one hundred eighty (180) days of the term
hereof place on or about the Building any ordinary “For Sale”, “For Lease” or
similar signs, all without rebate of rent or liability to Lessee.

 

17.14      Corporate Authority.  If Lessee is a corporation.  Lessee shall, at
Lessor’s request, require that each individual executing this Lease on behalf of
said corporation represent and warrant that he is duly authorized to execute and
deliver this Lease on behalf of said corporation in accordance with a duly
adopted resolution of the Board of Directors of said corporation or in
accordance with the By-Laws of said corporation, and that this Lease is binding
upon said corporation in accordance with its terms.  Lessee shall also at
Lessor’s request, within thirty (30) days after execution of this Lease, deliver
to Lessor a certified copy of a resolution of the Board of Directors of said
corporation authorizing or ratifying the execution of this Lease.

 

17.15      Surrender or Cancellation.  The voluntary or other surrender of this
Lease by Lessee, or a mutual cancellation thereof, shall not work a merger and
shall terminate all or any existing subleases, unless Lessor elects to treat
such surrender or cancellation as an assignment to Lessor of any or all of such
subleases.

 

17.16      Entire Agreement.  This Lease, the Exhibits hereto which by this
reference are incorporated herein as though set forth in full herein, covers in
full each and every agreement of every kind or nature whatsoever between the
parties hereto concerning the Premises and the Building and all preliminary
negotiations and agreements of whatsoever kind or nature are merged herein. 
Lessor has made no representatives or promises whatsoever with respect to the
Premises or the Building, or

 

13

--------------------------------------------------------------------------------


 

the design configuration of the 600 Pine Avenue, except those contained herein,
and no there person form or corporation has at any time had any authority from
Lessor to make any representations or premises on behalf of Lessor.  If any such
representations or premises have been made by others.  Lessee hereby waives all
right to rely thereon.  No verbal agreement or implied covenant shall be held to
vary the provisions hereof any statute, law or custom to the contrary
notwithstanding.

 

Except as otherwise provided herein nothing expressed or implied herein is
intended or shall be constructed to confer upon or grant any person any rights
or remedies under or by reason of any term or condition contained in this Lease.

 

17.17.     Signs. No sign, placard, picture, advertisement, name or notice shall
be inscribed, displayed, printed or affixed to or near any part of the outside
or inside of the Building without the written consent of Lessor first had and
obtained and without full compliance with all governmental requirements.  Lessor
shall have the right to remover any such sign, placard, picture, advertisement,
name or notice without, to and at the expense of Lessee.  All approved signs
shall be installed at Lessee’s sole cost and expense.  Lessee further agrees to
maintain any such approved signs, as may be approved by Lessor, in good
condition and repair at all times.  Lessee shall not place any sign on a vehicle
or movable or non-movable object in or on street adjacent to the Building.

 

17.18      Gender Number.  Whenever the context of this Lease requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural.

 

17.19      Memorandum of Lease.  Lessee may prepare a memorandum of lease which
shall be signed by Lessor, provided said momorandum meets with Lessor's
approval, which will not be unreasonably withheld.  Lesseef may record said
memorandum of lease with the Santa Barbara County Recorder, provided a conformed
copy is furnished to Lessor.  Lessee shall be responsible for all costs in
preparing and recording the memorandum of lease.  Concurrently with the
execution with the execution of such Memorandum Lessee shall execute and deliver
to Lessor a Quitclaim Deed to be held by Lessor pending termination of this
Lease.

 

17.20      Waiver of Subrogation.  Lessee and Lessor each hereby waive any and
all rights of recovery against the other, or against the officers employees, and
agents and representatives of the other, for loss of or any damage to such
waiving party or its property or the property of others under its control to the
extent that such loss or damage is insured against under any valid and
collectible insurance policy in force at the time of such loss or damage. Lessee
shall, upon obtaining the policies of insurance required hereunder, give notice
to the insurance carrier or carriers that the foregoing mutual waive of
subrogation is contained in this Lease.

 

17.21      Confidentiality of Lease. Lessee acknowledges and agrees that the
terms of this Lease are confidential and constitute proprietary information of
Lessor, Disclosure of the terms hereof could adversely affect the ability of
Lessor to negotiate other leases with respect to the Building and impair
Lessor’s relationship with other tenants of the Building, Lessee agrees that it,
its partners, officers, directors, employees and attorneys, shall not disclose
the terms and conditions of this Lease to any other person without the prior
written consent of Lessor, it is understood and agreed that damages would be an
inadequate remedy for the breach of this provision by Lessee, and Lessor shall
have the right to specific performance of this provision and to injunctive
relief to prevent its breach or continued breach.

 

As an exception to the provision of Section 17.21, Lessee consents to the
disclosure of the terms of this Lease to any lender, bank or financial
institution designated by Lessor, and Lessor consents to the disclosure of the
terms of this Lease to the Securities and Exchange Commission (SEC) if required
as part of any reports which Lessee must provide to the SEC.

 

17.22      Quiet Enjoyment. Provided Lessee has performed all of the terms,
covenants, agreements and conditions of this Lease, including the payment of
rent and all other sums due hereunder, Lessee shall peaceably and quietly hold
and enjoy the Premises for the term hereof, but subject to the provisions and
conditions of this Lease against Lessor and all persons claiming by, through or
under Lessor. Lessee’s right to use the Premises and the Common Area as herein
provided shall be subject to restrictions or other limitations or prohibitions
resulting from any laws, statutes, ordinances and governmental rules,
regulations or requirements now in force or which may hereafter be in force and
no such event shall in any way affect this Lease, abate rent, relieve Lessee of
any liabilities or obligations under this Lease or give rise to any claim
whatsoever against Lessor.

 

17.23      Materials Storage Restrictions. Lessee agrees to conduct its business
so as not to violate or exceed the design standards of the fire protection
system or any insurance policies maintained by Lessor pursuant to Article 7.

 

17.24      No Agency.  Neither party is the agent or partner of the other, and
the legal relationship between the parties hereto shall be governed solely by
the terms of this lease when duly executed by both parties with respect to the
transactions contemplated hereby.

 

14

--------------------------------------------------------------------------------


 

17.25      Force e Majeure. Notwithstanding any of the items set forth above,
Lessor shall bear no liability, of whatever kind, to Lessee if, despite Lessor’s
exercise of due diligence, Lessor’s carrying out of its obligations as defined
herein is prevented or delayed by legal action or by the exercise of
governmental authority, whether Federal, State, County, or other or by force
majeure, strikes, riots, acts of God, war, adverse weather conditions, fire,
unavoidable casualties, or acts of third parties beyond Lessor’s control.

 

17.26      Meaning. The provisions and language of this Agreement shall be
interpreted in accordance with the plain meaning thereof and shall not be
construed for or against any of the parties hereto, as all parties have
participated in, and have approved, the drafting of this document.

 

18.          ADJACENT CONSTRUCTION

 

18.1        Lessor specifically reserves the right to construct an additional
building (the “New Building”) adjacent to the existing Building on the Property
owned by Lessor, but Lessor shall carry out any such construction activities so
as to not prevent Lessee’s access or unreasonably disrupt or interfere with its
quite possession and enjoyment to the leased Promises. Lessor shall not be
entitled to use any portion of the existing parking area for construction
staging or storage purposes without the consent of Lessee. Should Lessor elect
to exercise the right reserved hereunder, then:

 

18.2        Lessor shall use its best efforts to cause the newly constructed
improvements, and the land on which they are separated, to be separately
assessed, and shall pay any increase in real estate taxes or assessments that
are attributable to such land and improvements; and

 

18.3        Lessor shall pay (a) any increase in Building Operating Costs
attributable to the New Building or the construction thereof and (b) its prorata
share, based on the percentage that the number of usable square feet in the New
Building bears to the combined usable square footage of the New Building and the
leased Premises and the number of usable square feet in the New Building, of any
Building Operating Costs attributable to the common use of any facilities or
improvements by Lessee and the owner/or occupants of any such New Building.

 

19.          ACCEPTANCES OF PREMISES

 

19.1        Lessee shall receive the Premises in an “ AS IS” condition,
including the existence of nails and screws inserted into the walls by a prior
lessee of the Premises. All existing electrical power and other utilities will
be in good working condition upon tender of possession of the Premises by Lessor
to Lessee.

 

20.          EQUIPMENT ALLOWANCE

 

Lessor shall provide to Lessee an allowance of $ 80,000 towards the purchase of
equipment Lessee needs to operate its facility. Lessor shall act as agent for
Lessee to purchase certain equipment designated by Lessee from the current
tenant of the Building with the use of the $ 80,000 equipment allowance. The
equipment to be purchased with the $ 80,000 allowance is in addition to the
fixed, in-place equipment and fixtures at the Premises.

 

21.          HAZARDOUS SUBSTANCES

 

At the expiration of the lease term, Lessee shall surrender possession of the
Premises to Lessor free of Hazardous Materials resulting from or attributable to
Lessee’s use and occupancy of the Premises during the terms of this lease in
concentrations that exceed permissible limits established by applicable laws,
ordinances and regulations. Lessee shall obtain, at its expense, a Phase I
Environmental report to be delivered to Lessor at the end of the term certifying
the Premises are free from Hazardous Materials. Lessee shall indemnity, defend
and hold Lessor free and harmless from and against (a) all costs and expense of
complying with requirements of cognizant governmental agencies, including the
costs of (i) any required or necessary remediation, cleanup, or detoxification
of the Premises, (ii) the repair of any damage to the Premises caused in
connection therewith or as a result thereof, and (iii) the preparation of any
disclosure or other required plans, which such actions are required or necessary
during or following the lease of the Property, (b) any fines and/or penalties
imposed or sought to be imposed by any such governmental agencies, (c) any
claims, liabilities, demands, losses, costs, expenses, litigation liabilities,
damages and recoveries with respect to injuries or damages to persons or to
Property, in each case to the full extent that such actions, fines, penalties,
or claims are necessitated by or are attributable to Premises, or the use,
generation, storage, release or disposal of Hazardous Materials by Lessee upon,
in or from the Premises during the term of this Lease, and (d) any attorneys’
fees and related costs incurred by Lessor as the result of a default by Lessee
in the performance of its obligations hereunder. The indemnification obligation
of Lessee hereunder shall survive and shall extend to claims arising after the
termination of this Lease.

 

21.1        For the purpose of this section, Hazardous Materials shall include,
but not be limited to, substances defined as “hazardous substances”, “hazardous
materials” or “toxic substances” in the

 

15

--------------------------------------------------------------------------------


 

Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Sec. 9061, et seq.: Hazardous Materials Transportation Act,
49 U.S.C. Sec. 1801; and Resource Conservation and Recovery Act, 42 U.S.C.
Sec.6901 et seq.; and those substances defined as hazardous wastes” in Sec.
25117 of the California Health and Safety Code or as “hazardous substances” in
Section 25316 of the California Health & Safety Code; and in the regulations and
publications promulgated pursuant to said laws.

 

21.2        Lessor shall provide Lessee with reasonable access to the Premises
following the expiration of the terms of this Lease for the purpose of carrying
out any of the actions or work required to be performed by lessee under this
Section 21 during any period in which Lessor is performing any refurbishing or
renovations preparations to the renting of the Building to a successor tenant.
Should Lessee’s work extend beyond the period required by Lessor for any such
refurbishing or renovations, Lessee shall pay rent to Lessor at the hold-over
rate set forth in this Lease to the extent that Lessee’s continuing activities,
if any, under this Section 21 Interfere with the actual possession and use of
the Building by a successor tenant.

 

22.          SAME USE AND PRACTICE

 

Without modifying any of the terms and provisions hereinabove, Lessor and Lessee
agree that Lessee intends to us the Premises for substantially identical
purposes as the uses conducted on the Premises by the prior tenant, including
with limitation, manufacturing processes, supplies, and materials used. Finished
products may vary or be different at the option of Lessee as well as raw
materials and processes used in the operations.

 

23.          EXHIBITS

 

Exhibits A, B, C and D are attached hereto and made a part hereof. Exhibit D is
a Schedule of Machinery Equipment and Fixtures purchased by Lessor from Mentor
Corporation at the time that Lessor acquired the Building.

 

16

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

17

--------------------------------------------------------------------------------


[GRAPHIC]

 

18

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

19

--------------------------------------------------------------------------------


 

RULES AND REGULATIONS ATTACHED
AND MADE A PART OF THIS LEASE

 

1.     No sign, placard, picture, advertisement, name or notice shall be
inscribed, displayed or printed oR affixed on or to any part of the outside of
the Building without the written consent of Lessor first had and obtained and
Lessor shall have the right to remove any such sign, placard, picture,
advertisement, name or notice without notice to and at the expense of Lessee

 

All approved signs or tollering on doors shall be printed, painted, affixed or
Inscribed at the expense of Lessee by a person approved of by the Lessor.

 

Lessee shall not place anything or allow anything to be places near the glass of
any window, door, partition or wall which may appear unsightly from outside the
Premises.

 

2.     No Lessee shall obtain for use upon the Premises ece, drinking water,
towel and other similar services or accept barbering or bootblacking services on
the Premises, except from persons authorized by the Lessor and at the hours and
under regulations fixed by the Lessor.

 

3.     The directory or name identification of the Building, if any, will be
provided exclusively for the display of the names and location of Lessee and
other Lessees in the Building, and Lessor reserves the right to exclude any
other names therefrom.

 

4.     All sidewalks, exits, entrances of the Building, if any, shall not be
obstructed by any Lessee or used by him for any purpose other than for ingress
to and egress from his respective Premises.  The exits, entrances and roof are
not for the use of the general public and the Lessor shall in all cases retain
the right to control and prevent access thereto by all persons whose presence in
the judgment of the Lessor shall be prejudicial to the safety, character,
reputation and interests of the Building and its Lessees, provided that nothing
herein contained shall be construed to prevent such access to persons with whom
the Lessee normally deals in the ordinary course of Lessee’s business unless
such persons are engaged in illegal activities.  No Lessee and no employee or
invitee of any Lessee shall go upon the roof of the Building without the prior
consent of Lessor.  For purposes of Lessee’s obligations, if any of repair and
maintenance of the heating, ventilating and air conditioning systems of the
Premises, Lessee shall use a maintenance firm selected or designated by Lessor
unless Lessee demonstrates by written evidence reasonably satisfactory to Lessor
that the rates quoted by such firm for such work are not competitive with rates
quoted by one or more other firms which Lessee proposes to use.

 

5.

 

6.     Lessee shall not overload the floor of the Premises or in any way deface
the Premises or any part thereof.

 

7.     Lessee shall not use, keep or permit to be used or kept any foul or
noxious gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to the Lessor or other
occupants or the Building by reason of noise, odors and/or vibrations, or
interfere in any way with other Lessees or those having business therein, nor
shall any animals or birds be brought in or kept in or about the Premises of the
Building.

 

8.     No cooking shall be done or permitted by any Lessee on the Premises;
however, the preparation of coffee, tea, hot chocolate and similar items by
Lessee for its employees and business visitors shall be permitted.  Nor shall
the Premises be used for washing clothes, for lodging, or for any improper,
objectionable or immoral purposes.

 

9.     Lessee shall not use or keep in the Premises or the Building any
kerosene, gasoline or inflammable or combustible fluid or material, or use any
method of healing or air conditioning other than that supplied by Lessor.  Any
permitted corrosive, flammable or other special wastes shall be handled for
disposal as directed by Lessor.

 

10.   Lessor will direct electricians as to where and how telephone and
telegraph wires are to be introduced.  No boring or cutting for wires will be
allowed without the consent of Lessor.  The location of telephones, call boxes
and other office equipment affixed to the Premises shall be subjected to the
approval of Lessor.

 

11.   Each Lessee, upon the termination of his tenancy, shall deliver to the
Lessor the keys of offices, rooms and toilet rooms, if any, which shall have
been furnished the Lessee or which the Lessee shall have had made, and in the
event of loss of any keys so furnished, shall pay the Lessor therefor.

 

12.   No Lessee shall lay linoleum, tile, carpet or other similar floor covering
so that the same shall be affixed to the floor of the Premises in any manner
except as approved by the Lessor.  The expense of repairing any damage resulting
from a violation of this rule or removal of any floor covering shall be borne by
the Lessee by whom, or by whose contractors, employees or invitees, the damage
shall have been caused.

 

20

--------------------------------------------------------------------------------


 

13.

 

14.   Lessee shall see that the doors of the Premises are closed and securely
locked before leaving the Building and must observe strict care and caution that
all water faucets or water apparatus are entirely shut off before Lessee or
Lessee’s employees leave the Building, and that all electricity shall likewise
be carefully shut off, so as to prevent waste or damage, for any default or
carelessness Lessee shall make good all injuries sustained by other tenants or
occupants of the Building or Lessor.

 

15.   Lessor reserves the right to exclude or expel from the Building any person
who, in the judgment of Lesser, is intoxicated or under the influence of liquor
or drugs, or who shall in any manner do any act in violation of any of the Rules
and Regulations of the Building.

 

16.   Requirements of Lessee as to any matters within Lessor’s obligations
pursuant to the Lease will be attended to only upon application at the Lessee’s
address for notices.  Employees of Lessor shall not perform any work or do
anything outside of their regular duties unless under special instructions from
the Lessor, and no employee will admit any person (Lessee or otherwise) to any
office without specific instructions from the Lessor.

 

17.

 

18.   Lessor shall have the right, exercisable without notice and without
liability to Lessee, to change the name and street address of the Building of
which the Premise are a part.

 

19.   Lessee shall not disturb, solicit or canvass any occupant of the Building
and shall cooperate to prevent same.

 

20.   Without the written consent of Lessor, Lessee shall not use the name of
the Building in connection with or in promoting or advertising the business of
Lessee except as Lessee’s address.

 

21.   Lessee’s use of the common areas shall be limited to access and parking
purposes and under no circumstances shall Lessee be permitted to store any goods
or equipment, conduct any operations, or construct or place any improvements,
barriers or obstructions in the common areas, or otherwise adversely affect the
appearance thereof.

 

22.   Canvassing, soliciting and peddling in the Building are prohibited and
Tenant shall cooperate to prevent the same.

 

23.

 

24.

 

25.

 

26.

 

27.   Lessee shall not install any radio or television antenna, loudspeaker or
other device on the roof or exterior walls of its Premises.

 

28.   Lessor reserves the right to make such other and further nondiscriminatory
Rules and Regulations as in its judgment may be necessary or desirable for the
safely, care and cleanliness of the Premises and the Building and for the
preservation of good order therein.  Lessee agrees to abide by all such Rules
and Regulations which are adopted.

 

21

--------------------------------------------------------------------------------


EXHIBIT D

SCHEDULE OF MACHINERY, EQUIPMENT & FIXTURES

 

Note:          All numerical references relate to the floor map attached hereto.

 

The following is a list of those items of machinery, equipment & fixtures, which
are to be left in the designated room.  Those rooms not listed will have all
machinery, equipment & fixtures removed.

 

FIRST FLOOR

 

1.             Products Return Lab

Sink, shelves and related plumbing

 

2.             Men’s restroom

All items

 

3.             Women’s restroom

All items

 

3A.          Hallway Cabinets

All items

 

4.             Hallway closet

Honeywell security system, electrical panels, shelving

 

5.             Hallway closet

Water heater, electrical panels, shelving

 

6.             Men’s restroom

All items

 

7.             Women’s restroom

All items

 

8.             Showers

All items

 

9.             Gel Dipping Room

HEPA filters

 

10.           HEPA Utility Room

All HEPA filters and electrical

 

10A.        Packaging Room

Laminar flow wall

 

1

--------------------------------------------------------------------------------


 

 

[GRAPHIC]

 

2

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

3

--------------------------------------------------------------------------------


 

SCHEDULE OF MACHINERY, EQUIPMENT & FIXTURES

 

BLOCKHOUSE AREA

 

A.            Incoming Storage Fencing and canopy

 

B.            Hazardous Pad

Hazardous pad and sump, fencing and canopy

 

C.            Storage Sheds

Will be left

 

D.            Blockhouse

Explosion proof walls and plugs, T-Beam loader,

ventilation system

 

BACK OF BUILDING

 

E.             Chiller/air handling system, Eto shed

 

LEFT SIDE OF BUILDING

 

F.             DCI

Shed, fencing and plad

 

G.            Eto Scrubber

Fencing, pad and retaining wall

 

H.            Chiller and transformer for Main Assembly Room Addition

 

GENERAL

 

I.              All window coverings, including mini-blinds and sun screens

 

J.             All HVAC with related ducting, including package units on roof

 

K.            Sprinkler system

 

4

--------------------------------------------------------------------------------


 

 

11.           New Dipping Production Room

Solutions bench, regulator valves & filters

 

12.           Specials Dipping Room

HEPA filters

 

13.           RTV Dipping Room

HEPA filters

 

14.           Special Products Room

Laminar flow wall, sink and attached plumbing

 

15.           General Production Room

Laminar flow wall

 

16.           Oven Room

Ducting

 

17.           Entry to Main Assembly Room

Right side supply cabinet, sink and plumbing

 

18.           Main Assembly Room

Laminar flow wall

 

19.           Main Assembly Room Addition

Vertical downflow HEPA filters

 

20.           Special Products Utility Room

HEPA filters

 

21.           General Production Utility Room

HEPA filters

 

22.           Main Assembly Utility Room

HEPA filters, electrical panels

 

23.           Micro Lab

L-shaped counter and sinks

 

24.           Rubber Processing Room 1

Downflow laminar wall

 

25.           Back Dock Area

Power station, room parameter control system

 

26.           Rubber Processing Room 2

Transformer, electrical panels against back wall

 

2

--------------------------------------------------------------------------------


 

27.           QA Lab

Sink and dishwasher and related plumbing

 

28.           Sterilization Control Room

Eto control and units

 

29.           General Production/Airation Chambers

Airation chambers and air handling system

 

30.           Shell storage

Wall shelves

 

31.           Xerox Room

Sink and shelves

 

32.           Cafeteria

Center module containing counters and sinks

 

33.           Vault

Fire proof vault with cabinets

 

SECOND FLOOR

 

34.           Men’s restroom

All items

 

35.           Women’s restroom

All items

 

36.           Sales & Marketing Area

Counter/cabinet with sink

 

37.           Main Electrical Room

All items

 

39.           Telephone Room

Wiring

 

40.           Conference Room

Conference Table

 

3

--------------------------------------------------------------------------------


 

GUARANTY

 

As a material inducement to and in consideration of PINE AVENUE ASSOCIATES, a
California limited partnership (hereinafter referred to as “Lessor”) entering
into a Lease dated July 1, 1994,(hereinafter referred to as "the lease"), with
McGhan Medical Corporation, a corporation (hereinafter referred to as “Lessee”),
pursuant to which Lessor leased to Lessee, and Lessee leased from Lessor,
premises located at 600 Pine Avenue, Santa Barbara, California, INAMED
CORPORATION (hereinafter referred to as “Guarantor”) unconditionally guarantees
and promises to and for the benefit of Lessor that Lessee shall perform the
provisions of the Lease that Lessee is to perform.

 

Guarantor’s obligations are independent of Lessee’s obligations.  A separate
action may be brought or prosecuted against any Guarantor whether the action is
brought or prosecuted against any other Guarantor or Lessee, or all, or whether
any other Guarantor or Lessee, or all, are joined in the action).

 

The provisions of the Lease may be altered, affected, modified, or changed by
agreement between Lessor and Lessee at any time, or by course of conduct,
without the consent of or without notice to Guarantor, and this Guaranty shall
thereafter and thereupon guarantee the e performance of the Lease as so altered,
affected, modified, or changed.  Assignment of the Lease (as permitted by the
Lease) shall not affect this Guaranty.

 

This Guaranty shall not be released, modified, or affected by Lessor’s failure
or delay to enforce any of its rights or remedies under the Lease, whether
pursuant to the terms thereof or at law or in equity.

 

If Lessee defaults under the Lease, Lessor can proceed immediately against
Guarantor or Lessee, or both, or Lessor can enforce against Guarantor or Lessee,
or both, any rights that it has under the Lease, or pursuant to applicable
laws.  If the Lease terminates and Lessor has any rights it can enforce against
Lessee after termination, Lessor can enforce those rights against Guarantor
without giving previous notice to Lessee or Guarantor, or without making any
demand on either of them.

 

1

--------------------------------------------------------------------------------


 

Guarantor waives the right to require Lessor to (1) proceed against Lessee; (2)
proceed against or exhaust any security that Lessor holds from Lessee; or (3)
pursue any other remedy in Lessor’s power.  Guarantor waives any defense by
reason of any disability of Lessee, and waives any other defense based on the
termination of Lessee’s liability from any cause.  Until all of Lessee’s
obligations to Lessor have been discharged in full,  Guarantor has no right of
subrogation against Lessee.  Guarantor waives its right to enforce remedies that
Lessor now has, or later may have against Lessee.  Guarantor walves any right to
any participate in any security now or later held by Lessor.  Guarantor walves
all presentments, demand for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, and notices of acceptance of this
Guaranty, and waives all notices of the existence, creation, or incurring or new
of additional obligations.

 

If Lessor disposes of its interest in the Lease, “Lessor”, as used in this
Guaranty, shall mean Lessor’s successors.  This Guaranty may be assigned by
Lessor or any assignee of Lessor without consent or notice to Guarantor.

 

If Lessor is required to enforce Guarantor’s obligations by legal proceedings,
Guarantor shall pay to Lessor all costs incurred, including, without limitation,
reasonable attorneys’ fees.

 

The obligations of Lessee under the Lease to execute and deliver estoppel
statements, as therein provided, shall be deemed to also require the Guarantor
hereunder to do and provide the same relative to Guarantor.

 

Guarantor’s obligations under this Guaranty shall be binding on Guarantor’s
personal representatives, heirs, successors, and assigns.

 

Notwithstanding anything in this Guaranty to the contrary, the maximum liability
of Guarantor under this Guaranty shall be equal to twelve (12) months of Rent,
including both the initial Annual Rent and the Additional Rent, as those terms
are defined in the Lease.  For purposes of determining the maximum liability
hereunder, the initial Annual Rent shall be determined on the bases of the
Initial Annual Rent payable in the year in which the breach occurs.  For
example, if the breach occurs in the year when the Initial Annual Rent is
payable in monthly installments of $50,000 the maximum liability for the Initial
Annual Rent (excluding any Additional Rent) shall be $600,000 (12x$50,000).  The
Additional Rent for such twelve (12) months shall be added thereto.

 

2

--------------------------------------------------------------------------------


 

Venue in any action or proceeding shall exclusively lie in Santa Barbara County,
California.

 

IN WITNESS, WHEREOF, the undersigned Guarantor has executed this Guaranty on
this 1st day of July 1994.

 

 

INAMED CORPORATION

 

By

/s/ Donald K. McGhan

 

 

Donald K. McGhan,

 

President and Chairman

 

 

 

3800 Howard Hughes Perkway,

 

Suite 900

 

 

 

Las Vegas, NV 89109

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

[GRAPHIC]

 

--------------------------------------------------------------------------------


 

 

[GRAPHIC]

 

--------------------------------------------------------------------------------


 

 

[GRAPHIC]

 

--------------------------------------------------------------------------------


 

[MCGHAN LOGO]

 

February 18, 2000

 

Pine Avenue Associates, Ltd.

c/o Bermant Development Company

5383 Hollister Avenue, Suite 150

Santa Barbara, California 93111

 

Re:                             Lease, dated July 1, 1994 (as amended November
15, 1999, the “Lease”) between Pine Avenue  Associates, Ltd. (“PAA”), as lessor,
and McGhan Medical Corporation (“McGhan”), as lessee, for premises (the 
“Premises”) located at 600 Pine Avenue, Goleta, California

 

Ladies and Gentlemen:

 

Pursuant to Section 11.1 of the Lease, McGhan hereby requests PAA’s consent to
the sublease of part of the Premises on the following terms and conditions:

 

1.     Sublessee:  Agility Communications, Inc., a Delaware corporation
(“Agility”).

 

2.              Subleased Premises:  That portion of the second floor of 600
Pine Avenue shown on Exhibit “A” annexed hereto, together with a later demise of
the existing first-floor “clean room” and the existing first-floor machine shop,
together with a prorata share of the common areas.

 

3.     Term:  April 15, 2000 through July 31, 2006.

 

4.              Use:  General office and research and development purposes,
provided, however, that Agility will be subject to the same restrictions on use
as McGhan is under the Lease.  In addition, if Agility wishes to use the
premises for storage or processing of any toxic or hazardous materials,
pesticides, solvents, flammable products or any “red label” merchandise, it must
first obtain PAA’s consent to such use in each instance.

 

5.              Base Rent:  $219,240 for the first year (plus $1.40 per sq. ft.
for the machine shop and “clean room”), adjusted each year per the Consumer
Price Index, not less than 2% or more than 6%.

 

6.              Net Charges:  Direct passthrough of the Lease charges, prorated
for Agility’s portion of the building.

 

7.              Utilities and Janitorial:  To be provided by Agility at its
expense.

 

--------------------------------------------------------------------------------


 

8.                                      Parking: 45 nonexclusive spaces.

 

9.                                      Condition:  “As is” with no tenant
finish by McGhan.

 

10.                               Security: Cash security deposit of $18,270,
plus an “evergreen” irrevocable letter of credit in the amount of $128,412.

 

11.                               Miscellaneous:  Agility has requested that
PAA’s consent confirm the following matters, and PAA’s countersignature on this
letter shall be deemed to be PAA’s agreement thereto:

 

(a)                                 The waiver of subrogation set forth in
Section 17.20 of the Prime Lease shall also apply as between Agility and PAA;

 

(b)                                 Agility, without PAA’s prior written consent
(but upon ten [10] days’ notice to McGhan and PAA, may assign the Sublease to 
(i) a corporation controlling, controlled by or under common control with
Agility (provided that such corporation’s net worth after the transfer is equal
to or greater than Agility's net worth on the date hereof);  (ii) by operation
of law to any party with whom Agility shall merge (provided that the merged
entity’s net worth is equal to or greater than the net worth of Agility on the
date hereof); or (iii) a purchaser of all or substantially all of Agility's
assets, provided that the  purchaser’s net worth after the transfer is equal to
or greater than the net worth of Agility on the date hereof;

 

(c)                                  A sale of all of Agility’s capital stock
shall not be deemed an assignment, subletting or other transfer of the Sublease,
provided, however, that the purchaser’s and Agility’s combined net worth after
such transaction shall be at least that of Agility prior to such transaction;
and

 

(d)                                 A transfer of Agility’s stock on a public
exchange shall not, by itself, constitute a change of control of Agility.

 

(e)                                  Consent of PAA to the Sublease is
conditioned upon receipt of consent of the guarantor under the Lease, Inamed
Corporation, a Delaware corporation, substantially in the form of Exhibit “B”
annexed hereto.

 

(f)                                    Notwithstanding anything to the contrary
in this consent, PAA’s consent to the Sublease does not in any way release or
modify any of McGhan’s obligations under the Lease.  McGhan remains directly and
primarily liable to PAA as Lessee under the Lease.

 

13.                               Transfer Consideration: PAA shall be entitled
to all Transfer Consideration (as such term is defined in Section 11.6 of the
Lease) received by McGhan as a result of the Sublease, except that McGhan shall
be allowed to retain an amount equal to twelve and one-half ($.125) cents per
sq. ft. of space in the Premises per month.

 

--------------------------------------------------------------------------------


 

Enclosed is the information concerning Agility described in items (iv) and (v)
of Section 11.1 of the Lease.  Please call if you have any questions concerning
the foregoing.

 

 

Very truly yours,

 

 

MCGHAN MEDICAL CORPORATION

 

 

 

By:

/s/ David Heinz

 

 

David Heinz, Director of Facilities

 

 

enclosures

 

 

 

cc:

Neil D. Karbank, Esquire

 

 

****************************

 

The foregoing sublease is hereby consented to:

 

Pine Avenue Associates, Ltd.

 

By:

/s/ Jeff C. Bermant

 

Date:

2/24/00

 

 

--------------------------------------------------------------------------------


 

Agility Communications, Inc

Profit and Loss

January through December 1999

 

 

 

Jan — Dec, ‘99

 

Ordinary Income/Expense

 

 

 

Income

 

 

 

Dividend Income

 

36,393.66

 

AF SBIR 1

 

47,900.00

 

Army SBIR 1

 

31,108.10

 

Army STTR 1

 

10,467.00

 

Total Income

 

125,868.76

 

 

 

 

 

Gross Profit

 

125,868.76

 

 

 

 

 

Expense

 

 

 

Accounting

 

517.75

 

Automobile Expense

 

2,336.49

 

Bank Service Charges

 

1,329.40

 

Computer Exp< $2000

 

1665.19

 

Computer Support & Maintenance

 

23,018.82

 

Conferences & Shows

 

5,000.00

 

Consultants

 

26,806.00

 

Dues and Subscriptions

 

1,424.54

 

Employee Benefits

 

8,222.02

 

Equipment Rental

 

3,346.70

 

Freight

 

500.00

 

Furniture & Equipment

 

3,023.56

 

Insurance

 

5,134.60

 

Interest Expense

 

38.98

 

Legal

 

58,057.34

 

Licenses and Permits

 

12,240.12

 

Marketing Research

 

22,200.00

 

Materials & Supplies

 

20,708.32

 

Office Supplies

 

7,301.20

 

Miscellaneous

 

1,175.16

 

Outside Services

 

200.00

 

Payroll Expenses

 

23,820.11

 

Postage and Delivery

 

1,407.84

 

Printing and Reproduction

 

446.57

 

Promotion

 

5,642.57

 

Recruiting

 

76,575.61

 

Rent

 

35,450.28

 

Repair & Maintenance

 

693.45

 

Salaries

 

258,129.27

 

Sales tax paid

 

3,700.96

 

Telephone

 

10,520.72

 

Training

 

240.00

 

Travel & Ent

 

35,882.75

 

Web Site & Internet

 

2,076.00

 

Total Expense

 

658,832.32

 

 

 

 

 

Net Ordinary Income

 

-532,963.56

 

 

 

 

 

Net Income

 

-532,963.56

 

 

--------------------------------------------------------------------------------


 

Agility Communications, Inc

Balance Sheet

As of December 31, 1999

 

 

 

Dec 31, ‘99

 

ASSETS

 

 

 

Current Assets

 

 

 

Checking/Savings

 

 

 

Montecito Bank & Trust

 

22,746.69

 

Montecito B&T- Debit Card

 

3,008.56

 

Dryfus Govt Cash Mgmt

 

13,606,393.66

 

Total Checking/Savings

 

13,632,148.91

 

 

 

 

 

Other Current Assets

 

 

 

Prepaids

 

439,610.50

 

Advances

 

1,748.86

 

Total Other Current Assets

 

441,359.36

 

 

 

 

 

Total Current Assets

 

14,073,508.27

 

 

 

 

 

Fixed Assets*

 

 

 

Computer Equipment

 

52,712.10

 

Computer Software

 

27,389.21

 

Manufacturing Equipment

 

2,779.63

 

Test Equipment

 

9,072.37

 

Total Fixed Assets

 

91,953.31

 

 

 

 

 

Other Assets

 

 

 

CD-Pine LOC

 

184,626.00

 

Deposits

 

31,184.30

 

Total Other Assets

 

215,810.30

 

 

 

 

 

TOTAL ASSETS

 

14,381,271.88

 

 

 

 

 

LIABILITIES & EQUITY

 

 

 

Liabilities

 

 

 

Current Liabilities

 

 

 

Accounts Payable*

 

 

 

Accounts Payable

 

21,917.80

 

Total Accounts Payable

 

21,917.80

 

 

 

 

 

Total Current Liabilities

 

21,917.80

 

 

 

 

 

Total Liabilities

 

21,917.80

 

 

 

 

 

Equity

 

 

 

Capital Stock

 

 

 

Preferred Series B

 

14,000,002.86

 

Founders

 

4,000.00

 

Series A

 

888,002.11

 

Capital Stock - Other

 

312.67

 

Total Capital Stock

 

14,892,317.64

 

 

 

 

 

Net Income

 

-532,963.56

 

Total Equity

 

14,359,354.08

 

 

 

 

 

TOTAL LIABILITIES & EQUITY

 

14,381,271.88

 

 

* Equipment Purchase Commitments of $2,100,750 will accure when we receive
equipment.

Accounts Payable doesn't Include Equipment Purchase Commitments of $2,100,750.

 

--------------------------------------------------------------------------------


 

GUARANTOR’S CONSENT TO SUBLEASE

 

The undersigned, INAMED CORPORATION, a Delaware corporation (“Guarantor”),
executed and delivered to Pine Avenue Associates, Ltd., a California limited
partnership (“PAA”), a written Guaranty, dated July 1, 1994 (the “Guaranty”),
guaranteeing all of the obligations of McGhan Medical Corporation, a California
corporation (“McGhan”) under that certain Lease, dated July 1, 1994 (as amended
November 15, 1999, the “Lease”), between PAA, as lessor, and McGhan, as lessee,
for premises located at 600 Pine Avenue, Goleta, California.

 

Guarantor hereby consents in all respects to the Sublease, dated January 28,
2000 (the “Sublease”), between McGhan, as sublessor, and Agility Communications,
Inc., a Delaware corporation, as sublessee, for a part of the premises demised
under the Lease, and to any and all other amendments, modifications and
supplements to the Lease.

 

Guarantor hereby represents and warrants to PAA that the Guaranty remains in
full force and effect and guarantees all of McGhan’s obligations under the Lease
(after giving effect to such sublease and all amendments, modifications and
supplements of the Lease).

 

GUARANTOR:

 

INAMED CORPORATION

a Delaware corporation

 

By:

/s/ Richard G. Babbitt

 

 

Name:R.BABBITT

 

Title:Chairman/CEO

 

--------------------------------------------------------------------------------

 

